Exhibit 10.48

 

PURCHASE AND SALE AGREEMENT

 

Between

 

LD GEORGETOWN PLAZA ASSOCIATES LLC,

 

SELLER,

 

And

 

SHC WASHINGTON, L.L.C.,

 

PURCHASER,

 

For

 

FOUR SEASONS HOTEL, WASHINGTON D.C.

AND RELATED PROPERTY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.      SALE AND PURCHASE, DESCRIPTION OF PROPERTY

   1

A.     The Property

   1

B.     Excluded from the Property

   4

2.      PURCHASE PRICE

   4

A.     Total Purchase Price

   4

B.     Payment of the Purchase Price

   5

C.     Additional Payments

   5

D.     Adjustments to Purchase Price

   5

E.     Allocation of Purchase Price

   5

3.      STATUS OF TITLE TO PROPERTY

   5

4.      TITLE REPORT, OBJECTIONS TO TITLE

   6

A.     Procedures, Seller’s Obligations

   6

B.     Acceptance or Termination

   7

5.      PURCHASER’S INVESTIGATIONS

   7

A.     Inspections

   7

B.     Due Diligence Materials

   8

C.     [Intentionally Omitted]

   8

D.     Operational Licenses

   8

E.     Violations

   8

6.      CLOSING, CLOSING DATE

   8

7.      REPRESENTATIONS AND WARRANTIES

   9

A.     Seller Representations and Warranties

   9

B.     Purchaser’s Representations and Warranties

   10

C.     Certain Limitations on Seller’s Representations and Warranties

   13

D.     Survival of Representations and Warranties

   14

8.      ENVIRONMENTAL

   14

9.      PRE-CLOSING COVENANTS AND OTHER MATTERS

   16

A.     Interim Operation

   16

B.     Art Work

   16

C.     Construction Work

   16

10.    ALCOHOLIC BEVERAGE CONTROL LICENSES

   18

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

A.     Transfer of ABC License

   18

B.     Stipulated License

   18

C.     Survival

   18

11.    CONDITIONS TO CLOSING

   19

A.     Purchaser’s Conditions

   19

B.     Seller’s Conditions

   19

12.    DOCUMENTS TO BE DELIVERED AT CLOSING

   19

A.     Seller’s Documents

   19

B.     Purchaser’s Documents

   21

13.    APPORTIONMENTS AND OTHER ECONOMIC ADJUSTMENTS

   21

A.     Items to be Apportioned

   21

B.     Deposits

   24

C.     Sales Taxes

   24

D.     Supplies and House Banks

   24

E.     Employee Wages and Other Compensation

   24

F.      Reconciliation and Final Payment; Intent of Section

   24

G.     Outstanding Principal of General Manager’s Mortgage Loan

   25

H.     Survival

   25

14.    ACCOUNTS RECEIVABLE AND PAYABLE

   25

A.     Accounts Receivable

   25

B.     Accounts Payable

   25

C.     Survival

   26

15.    TRANSACTION COSTS

   26

A.     Taxes and Recording Fees

   26

B.     Title and Survey

   26

C.     Third Party Fees

   26

D.     Survival

   26

16.    [INTENTIONALLY OMITTED]

   26

17.    SAFES AND BAGGAGE

   26

A.     Safes

   26

B.     Baggage

   26

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

C.     Survival

   26

18.    POST-CLOSING COVENANTS

   27

19.    BROKERAGE

   27

A.     Representation

   27

B.     Indemnity

   27

C.     Survival

   27

20.    TAX REDUCTION PROCEEDINGS

   27

21.    DAMAGE AND DESTRUCTION

   28

22.    CONDEMNATION

   29

23.    NOTICES

   29

24.    DEFAULT, REMEDIES

   30

A.     PURCHASER DEFAULT

   30

B.     SELLER DEFAULT

   31

25.    ENTIRE AGREEMENT

   31

26.    AMENDMENTS

   31

27.    WAIVER

   31

28.    PARTIAL INVALIDITY

   32

29.    SECTION HEADINGS

   32

30.    GOVERNING LAW

   32

31.    JURISDICTION

   32

32.    ATTORNEYS’ FEES, ACTIONS

   32

33.    FURTHER ASSURANCES

   32

34.    SUCCESSORS AND ASSIGNS

   33

35.    COUNTERPARTS

   33

36.    ASSIGNMENT

   33

37.    SURVIVAL

   33

38.    LIMITATION ON LIABILITY

   33

A.     No Personal Liability

   33

B.     Limits of Seller’s Liability

   34

39.    CONFIDENTIALITY

   34

A.     Press Releases

   34

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

B.     Confidentiality

   34

C.     Survival

   35

40.    TIME PERIODS

   35

41.    SOIL CONDITION

   35

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

A   

Legal Description of the Land

B   

Excluded FF&E

C   

Equipment Leases

D   

Service Contracts

E   

Space Leases and Lease Deposits

F   

Rooms Agreements

G   

Trade Names and Marks

H   

Escrow Agreement

I   

Survey

J   

Permitted Encumbrances

K   

Manager Estoppel

L   

Environmental Documents

M   

Form of Deed

N   

Form of Bill of Sale

O   

Form of Assignment and Assumption of Service Contracts, Equipment Leases and
Rooms Agreements

P   

Form of Assignment and Assumption of Space Leases, Lease Deposits and Off-Site
Rental Agreement

Q   

Form of Omnibus Assignment of Receivables, Intangibles, Warranties and Licenses

R   

Form of Assignment and Assumption of Reservations and Reservation Deposits

S   

Form of Assignment and Assumption of Hotel Management Agreement

T   

Form of License Agreement for Art Work

U   

Due Diligence Materials

V   

Form of Assignment of Deed of Trust Evidencing General Manager’s Mortgage Loan

W   

Engineering Staff

X   

Close-Out Work

Y   

West Wing Exterior Work

Z   

HVAC Work

 

-v-



--------------------------------------------------------------------------------

INDEX OF TERMS AND DEFINITIONS

 

Term

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ABC License

   18

Accounts Payable

   25

Accounts Receivable

   4

Administration

   18

Affiliate

   34

Agreement

   1

Anti-Money Laundering and Anti-Terrorism Laws

   11

Apportionment Date

   21

Appurtenances

   1

Art Work

   16

Art Work License

   16

Books

   3

Broker

   27

business days

   35

CERCLA

   15

Close-Out Work

   16

Closing

   9

Closing Date

   9

deemed to know

   14

Deposit

   5

Designated Person

   14

Due Diligence Materials

   8

Engineering Staff

   24

Environmental Documents

   14

Environmental Laws

   15

Equipment Leases

   2

Escrow Agent

   5

Escrow Agreement

   5

Executive Order

   11

FF&E

   2

General Manager’s Mortgage Loan

   4

Government List

   11

Hazardous Substances

   15

Hotel

   1

Hotel Employees

   24

Hotel Management Agreement

   2

House Banks

   4

HVAC Work

   17

Improvements

   1

Intangibles

   3

known to Seller

   14

Land

   1

Lease Deposits

   3

Licenses

   3

Louis Dreyfus

   10

Manager

   2

Manager Estoppel

   16

material part

   28, 29

notices

   29

Off-Site Rental Agreement

   3

Parking Agreement

   22

Permitted Encumbrances

   5

Plans and Specs

   3

Property

   4

Property Taxes

   22

Purchase Price

   4

Purchaser

   1

Purchaser’s Representatives

   14

RCRA

   15

Real Estate

   1

Receivables

   4

Reservation Deposits

   3

Reservations

   3

Retained Accounts Receivable

   25

Rooms Agreements

   3

Seller

   1

Seller’s Post-Closing Obligations

   34

Service Contracts

   2

Space Leases

   3

Stipulated License

   18

Supplies

   2

Survey

   5

Title Commitment

   6

Title Company

   6

to Seller’s knowledge

   14

to the knowledge of Seller

   14

Utilities

   3

Violations

   8

Warranties

   3

West Wing Exterior Work

   17

Work

   17

 

-vi-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT made as of January __, 2006 (the “Agreement”)
by and between LD GEORGETOWN PLAZA ASSOCIATES LLC (“Seller”), a Delaware limited
liability company, having an office at 20 Westport Road, Wilton, Connecticut
06897, and SHC WASHINGTON, L.L.C. (“Purchaser”), a Delaware limited liability
company having an office at 77 West Wacker Drive, Suite 4600, Chicago, IL 60601.

 

RECITALS:

 

A. Seller is the owner of the Property (as hereinafter defined) known as and by
Street Nos. 2800, 2810 and 2822 Pennsylvania Avenue, N.W., Washington, D.C.
20007. The hotel known as the “Four Seasons Hotel, Washington, D.C.” (the
“Hotel”) is operated on a portion of the Property.

 

B. Seller desires to sell the Property to Purchaser, and Purchaser desires to
purchase the Property from Seller, on the terms and conditions hereinafter set
forth.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

 

1. SALE AND PURCHASE, DESCRIPTION OF PROPERTY.

 

A. The Property. Seller agrees to sell, transfer, assign and convey, or cause to
be sold, transferred, assigned and conveyed, to Purchaser, and Purchaser agrees
to purchase, all of Seller’s right, title and interest in and to:

 

(i) that certain plot, piece and parcel of land described in Exhibit A attached
hereto (the “Land”);

 

(ii) all easements, rights of way, privileges, appurtenances, covenants, strips
and gores pertaining to or benefiting the Land, if any, together with all right,
title and interest of Seller, if any, in and to (a) any land within the
right-of-way of any street, road, avenue, open or proposed, public or private,
in front of or adjacent to the Land or any portion thereof, to the center line
thereof, and (b) all oil, gas and mineral rights appurtenant to the Land
(collectively, the “Appurtenances”);

 

(iii) all buildings and improvements located on the Land (the “Improvements”;
the Land, Appurtenances and Improvements being hereinafter sometimes
collectively referred to as the “Real Estate”);

 

(iv) all tangible personal property and fixtures (which are not part of the
Improvements) of any kind attached to or located upon and used in connection
with the ownership, maintenance, use or operation of the Hotel and the other
portions of the Property as of the date hereof (or acquired by Seller and so
employed prior to Closing, as defined below), including, but not limited to, all
furniture, fixtures, equipment, signs; all heating, lighting, plumbing,
drainage, electrical, air conditioning, and other mechanical fixtures and
equipment and systems; all copy machines, computers, software, facsimile



--------------------------------------------------------------------------------

machines and other office equipment; all elevators, escalators, and related
motors and electrical equipment and systems; all hot water heaters, furnaces,
heating controls, motors and boiler pressure systems and equipment; all shelving
and partitions; all ventilating equipment, and all incinerating and disposal
equipment; all spa and health club and fitness equipment and furnishings; all
vans, automobiles and other motor vehicles; all carpets, drapes, beds,
furniture, furnishings, televisions, telephones and similar property; all
stoves, ovens, freezers, refrigerators, dishwashers, disposals, kitchen
equipment and utensils, tables, chairs, plates and other dishes, glasses,
silverware, serving pieces and other restaurant and bar equipment, apparatus and
utensils; all audiovisual equipment, banquet equipment and laundry equipment;
exclusive of (a) any personal property leased under the Equipment Leases
described below, (b) items belonging to Hotel guests and tenants under the Space
Leases described below, (c) the items listed on Exhibit B, and (d) any property,
including reservation equipment, software, operating manuals, and other
proprietary information, owned by the manager of the Hotel, Four Seasons Hotels
Limited (the “Manager”) or its Affiliates, subject to the terms of the Hotel
Management Agreement (defined below) (collectively, the “FF&E”); provided,
however, in all cases, subject to the rights of Manager under the Hotel
Management Agreement with respect to any items bearing any tradenames,
trademarks or logos belonging to Manager or any of its Affiliates;

 

(v) all merchandise, supplies, inventory and other items used for the operation
and maintenance of guest rooms, guest services, restaurants, lounges, swimming
pools, health clubs, and other common areas and recreational areas located
within or relating to the Improvements, including, without limitation, all food
and beverage (alcoholic and non-alcoholic) inventory, office supplies and
stationery, advertising and promotional materials, towels, washcloths, bedding
and other linens, cleaning and maintenance supplies, guest toiletries, napkins
and tablecloths, china, flatware, glassware, paper goods, employee uniforms, and
gift shop inventories and other items held for resale at the Hotel
(collectively, the “Supplies”); provided, however, in all cases subject to the
rights of Manager under the Hotel Management Agreement with respect to any
Supplies bearing any tradenames, trademarks or logos belonging to Manager or any
of its Affiliates;

 

(vi) the leases of equipment, furnishings or other personal property located on
the Real Estate and used in connection with the operation of the Hotel and other
portions of the Property, identified in Exhibit C, together with the rights to
the property covered thereby (the “Equipment Leases”);

 

(vii) the service, maintenance, parking service management and other agreements
in connection with the operation of the Hotel and the maintenance of the Real
Estate and FF&E, identified in Exhibit D (the “Service Contracts”);

 

(viii) the Second Amended and Restated Hotel Management Agreement dated
January 1, 1997, between Manager and Georgetown Plaza Associates (the “Hotel
Management Agreement”);

 

2



--------------------------------------------------------------------------------

(ix) the leases, licenses, concessions and other agreements granting any
occupancy, possessory or entry rights in or to the Real Estate, identified in
Exhibit E (the “Space Leases”), including any prepaid rents or deposits held by
Seller (or Manager) thereunder (the “Lease Deposits”);

 

(x) all of Seller’s rights under that certain Rental Agreement dated December 9,
2004 between Dittmar Company, as landlord and Georgetown Plaza Associates, as
tenant for premises known as Apartment 1519, 4001 North 9th Street, Arlington,
VA 22203 (the “Off-Site Rental Agreement”);

 

(xi) the agreements identified in Exhibit F, pursuant to which third parties
have been given certain rights to rooms or services at the Hotel from and/or
after the Closing Date (the “Rooms Agreements”);

 

(xii) the aggregate amount of any deposits (“Reservation Deposits”) received by
Seller (whether paid in cash or by credit card) as a down payment for
reservations made for rooms, banquets, meals or other services to be supplied
from and/or after the Closing Date (the “Reservations”);

 

(xiii) the books, records, files (including personnel files) and any customer,
mailing or “frequent user” lists maintained solely in connection with the
operation or promotion of the Hotel (and not any other property), including all
non-proprietary computer data bases containing any such information, but
excluding any personal income tax records, any of the foregoing owned by the
Manager and portions of employee files (such as medical records) to the extent a
Seller is prohibited by applicable law from disclosing the information contained
therein (collectively, the “Books”);

 

(xiv) all goodwill of the Hotel and all of Seller’s rights, if any, in and to
the tradenames, trademarks, service marks and logos described on Exhibit G, but
specifically excluding names, marks and logos which are owned by the Manager
(the “Intangibles”);

 

(xv) to the extent assignable, all warranties, guaranties and indemnities with
respect to the Real Estate and the FF&E for the benefit of Seller (the
“Warranties”);

 

(xvi) to the extent assignable, all licenses (including without limitation
liquor, beer, wine, bar and similar licenses), permits (including without
limitation health, swimming pool and elevator permits), certificates of
occupancy, and similar documents issued by any federal, state, district, or
local authority in the name of Seller or any Affiliate of Seller and relating to
the Hotel (the “Licenses”);

 

(xvii) all plans, drawings and specifications relating to the Hotel to the
extent in Seller’s possession or control (the “Plans and Specs”);

 

(xviii) all rights to water service, sanitary and storm sewer service,
electrical service and gas service benefiting the Land and Improvements (the
“Utilities”);

 

3



--------------------------------------------------------------------------------

(xix) all cash on hand and other funds at the Hotel as of the Apportionment Date
(defined in Section 13 below), including till money (the “House Banks”); and

 

(xx) the outstanding receivables under (a) that certain note dated December 15,
1999 made by Christopher B. Hunsberger and Amy L. Hunsberger to Seller
evidencing the loan from Seller to Christopher B. Hunsberger and Amy L.
Hunsberger in the original principal amount of $400,000 (the “General Manager’s
Mortgage Loan”) and (b) all income or accounts receivable for room, food and
beverage and other sales and services at or from the Hotel for the period
through the Apportionment Date (defined below) that have remained outstanding
for a period less than or equal to ninety (90) days (the “Accounts Receivable”;
and, together with the outstanding balance of the General Manager’s Mortgage
Loan, the “Receivables”). The Accounts Receivable shall include room charges for
the night commencing on the Apportionment Date and ending on the morning of the
Closing Date, as well as income from food and beverage sales through 4:00 A.M.
on the Closing Date.

 

The Land, the Appurtenances, the Improvements, the FF&E, the Supplies, the
Equipment Leases, the Service Contracts, the Hotel Management Agreement, the
Space Leases, the Lease Deposits, the Off-Site Rental Agreement, the Rooms
Agreements, the Reservations and Reservation Deposits, the Books, the
Intangibles, the Warranties, the Licenses, the Plans and Specs, the Utilities,
the House Banks and the Receivables are hereinafter collectively called the
“Property”.

 

B. Excluded from the Property. It is expressly agreed by the parties hereto that
in addition to the specific exclusions set forth in Section 1.A above, the
following shall not be included in the Property to be sold hereunder:

 

(i) tax deposits, utility deposits and other deposits held by parties other than
Seller or the Manager, except for any transferable deposits assigned to
Purchaser, for which Seller is to be reimbursed as herein provided;

 

(ii) any tax, insurance, FF&E, capital improvement and/or other escrows,
impounds or reserves held by the holder of any mortgage or deed of trust, the
Manager or any other party, except to the extent such items are specifically
assigned to Purchaser and for which Seller is reimbursed; and

 

(iii) all checks, drafts, notes and other evidence of indebtedness held at the
Hotel on the Closing Date, and any balances on deposit with banking institutions
relating to the Hotel (whether held by Seller or the Manager), exclusive of the
House Banks.

 

2. PURCHASE PRICE.

 

A. Total Purchase Price. The total purchase price for the Property (the
“Purchase Price”) is the sum of ONE HUNDRED SIXTY EIGHT MILLION NINE HUNDRED
THOUSAND AND NO/100 DOLLARS ($168,900,000.00).

 

4



--------------------------------------------------------------------------------

B. Payment of the Purchase Price. The Purchase Price is payable by Purchaser as
follows:

 

(1) TEN MILLION AND NO/100 DOLLARS ($10,000,000.00) within one business day
following the execution hereof (the “Deposit”), by wire transfer of Federal
funds to Commonwealth Land Title Insurance Company (the “Escrow Agent”), at the
account designated in, and to be held by the Escrow Agent pursuant to, the
escrow agreement in the form of Exhibit H to be executed prior to or
contemporaneously with the payment of the Deposit (the “Escrow Agreement”). The
Deposit shall be paid to Seller at Closing, and otherwise to the party entitled
to receipt of the Deposit pursuant to the terms hereof.

 

(2) An amount equal to the Purchase Price, minus the Deposit, shall be paid in
cash on the Closing Date by Purchaser causing said amount to be wire transferred
in immediately available Federal funds for credit to such bank account(s) as
Seller shall designate in writing on or prior to the Closing Date.

 

C. Additional Payments. In addition to the Purchase Price, at the Closing
Purchaser shall pay to Seller a sum equal to (i) Seller’s cost for all liquor
and beverages in unopened bottles (to the extent permitted by law), food not in
process, items held for resale, and new and unused Supplies in unopened
containers, (ii) the House Banks and (iii) the Receivables.

 

D. Adjustments to Purchase Price. Certain income and expenses relating to the
Property shall be prorated and adjusted in accordance with Section 13. If such
computation shows that a net amount is owed by Purchaser to Seller, such amount
shall be paid in cash to Seller by Purchaser on the Closing Date. If the
computation shows that a net amount is owed by Seller to Purchaser, such amount
shall be credited against the cash portion of the Purchase Price.

 

E. Allocation of Purchase Price. Prior to or at the Closing, Purchaser and
Seller shall agree upon the allocation of the Purchase Price among the Real
Estate, FF&E, Supplies, Intangibles, and/or such other components of the
Property as the parties may agree, which agreement shall be memorialized in a
writing executed by each of Purchaser and Seller. In the event that Purchaser
and Seller are unable to agree upon the allocation of the Purchase Price prior
to or at the Closing, then (i) $121,000,000.00 of the Purchase Price shall be
allocated to Real Estate, (ii) not more than $7,000,000.00 of the Purchase Price
shall be allocated to FF&E and (iii) the remainder of the Purchase Price shall
be allocated to Intangibles.

 

3. STATUS OF TITLE TO PROPERTY.

 

The Real Estate shall be sold, assigned and conveyed by Seller to Purchaser, and
Purchaser shall accept same, subject only to the following (collectively, the
“Permitted Encumbrances”):

 

(i) the state of facts disclosed on the survey of the Property identified on
Exhibit I (the “Survey”) and any additional state of facts which have arisen
since the date of the Survey, provided such additional state of facts to not
render the title unmarketable;

 

(ii) the easements, conditions, covenants, restrictions, agreements, liens,
leases, security interests and encumbrances for the Property set forth on
Exhibit J;

 

5



--------------------------------------------------------------------------------

(iii) provisions of all laws, ordinances and regulations affecting the Property,
including but not limited to zoning laws;

 

(iv) the occupancy rights of transient lodging guests;

 

(v) the Space Leases and Equipment Leases;

 

(vi) the liens of any real estate or personal property taxes, assessments, and
water or sewer charges, provided the same are not yet due and payable, and
subject to apportionment as provided in Section 13; and

 

(vii) any other matter or thing affecting the Property which Purchaser may
expressly agree in writing to take subject to or to waive pursuant to the
provisions of this Agreement.

 

4. TITLE REPORT, OBJECTIONS TO TITLE.

 

A. Procedures, Seller’s Obligations. Promptly after the execution of this
Agreement, Purchaser shall order a title insurance report and commitment (the
“Title Commitment”) from Commonwealth Land Title Insurance Company (the “Title
Company”) through its office in the District of Columbia (attention: David
Nelson at (202) 312-5109), and such UCC searches, Survey updates or new survey
as Purchaser shall desire, and Purchaser shall furnish copies thereof to Seller
within five (5) business days after receipt of the last of them, but in no event
later than thirty (30) days from the date hereof, along with legible copies of
any recorded encumbrances disclosed therein and a written statement setting
forth any exceptions to title (other than Permitted Encumbrances) disclosed
therein which Purchaser is not required to accept under the terms of this
Agreement. Within ten (10) business days after timely receipt of Purchaser’s
statement, Seller shall notify Purchaser of whether it intends to eliminate any
or all such unacceptable exceptions. If Seller fails to deliver such notice to
Purchaser within such 10 business day period, Seller shall be deemed to have
elected not to eliminate such exceptions. Seller shall be obligated to eliminate
or remove (a) all mechanics’ and materialmen’s liens; (b) all mortgages, deeds
of trust, assignments of rent, UCC financing statements and other documents and
instruments evidencing or securing any indebtedness encumbering the Property;
(c) judgments and other liens and encumbrances affecting the Property (other
than Permitted Encumbrances) (x) which were created by Seller after the date
hereof or (y) which may be removed, satisfied or discharged by the payment of a
liquidated sum of money not to exceed $1,000,000 in the aggregate;
(d) exceptions for unfiled mechanics’ and materialmen’s liens and for parties in
possession other than the tenants (or their assignees or sublessees) under the
Space Leases and transient lodging guests; and (e) exceptions for (x) that
certain Agreement relating to Cable Television recorded September 16, 1984 as
Instrument No. 34143 among the land records of the District of Columbia and
(y) that certain lease evidenced by Memorandum of Lease, Request for Notice
recorded December 16, 1994 as Instrument No. 9400098 1 18 among the land records
of the District of Columbia. Except as expressly set forth in the preceding
sentence, Seller shall not be obligated to remove, eliminate or cure any other
title encumbrances to which Purchaser may object. Seller shall be entitled to
reasonable adjournments of the Closing Date if additional time is needed to
remove, eliminate or cure any title objection Seller is required to remove or
has agreed to remove. Notwithstanding any provision of this Agreement to the

 

6



--------------------------------------------------------------------------------

contrary, in lieu of satisfying any liens or encumbrances required to be
satisfied under this Agreement, Seller may deposit with the Title Company such
sum of money or deliver to the Title Company such affidavits and certificates as
may be required by the Title Company for the Title Company to omit such liens
and encumbrances from any title insurance policy issued to Purchaser and to
Purchaser’s mortgage lender at the Closing. Seller may direct Purchaser to apply
a portion of the Purchase Price to the satisfaction of any liens and
encumbrances, provided that the Title Company will omit such liens and
encumbrances from its title insurance policy. If Seller so directs Purchaser, on
the Closing Date Purchaser shall institute wire transfers, payable as directed
by Seller, in an aggregate amount not exceeding the Purchase Price, to
facilitate the satisfaction of any such liens or encumbrances.

 

B. Acceptance or Termination. If Seller is unwilling to eliminate any exceptions
that it is not obligated to remove, or if Seller is unable (after using
commercially reasonable, good faith efforts) to eliminate any exceptions it is
obligated to remove or has agreed in writing to remove (other than any such
exceptions which can be removed upon the payment of a liquidated sum of money)
within the time provided herein, Seller shall so notify Purchaser in writing
and, within five (5) business days after receipt of Seller’s notice, Purchaser
shall notify Seller in writing of its intention to either (i) accept the
Property subject to such exceptions without any abatement of the Purchase Price,
in which event such exceptions shall no longer be objections to title and shall
be deemed to be for all purposes Permitted Encumbrances, Purchaser shall close
hereunder notwithstanding the existence of same and Seller shall have no
obligations whatsoever after the Closing with respect to Seller’s failure to
eliminate such exceptions, or (ii) terminate this Agreement by notice given to
Seller, in which event Purchaser shall be entitled to a return of the Deposit,
together with any interest accrued thereon, whereupon this Agreement shall
terminate and neither party hereto shall have any further obligations hereunder
except for those expressly stated to survive the termination of this Agreement.

 

5. PURCHASER’S INVESTIGATIONS.

 

A. Inspections. Prior to the Closing Date, on not less than 48 hours prior
notice to Seller, Seller shall permit Purchaser and Purchaser’s agents and
representatives to have reasonable access to the Property during normal business
hours to physically inspect the Property, to conduct environmental and other
tests and inspections (so long as such tests and inspections do not unreasonably
interfere with the use and occupancy of the Property by Seller, by guests or
patrons of the Property, or by tenants) and to examine any Books located at the
Property. The costs and expenses of Purchaser’s investigations shall be borne
solely by Purchaser. Requests for all such inspections and investigations shall
be given to David Shepherd (whose contact information is included in Section 23
hereof), and a representative of Seller shall be entitled to accompany
Purchaser’s representatives or agents on all such inspections and
investigations. Neither Purchaser, nor any of Purchaser’s agents or
representatives, shall have any conversations or discussions with existing Hotel
employees, except with the express permission of Seller and upon such terms and
conditions as Seller may dictate, or as otherwise permitted under this
Agreement. Before conducting any invasive tests at the Property, Purchaser shall
deliver to Seller evidence of general liability insurance coverage reasonably
acceptable to Seller in an amount not less than $1,000,000 combined single limit
for personal injury and property damage naming Seller and its manager as
additional insureds. In the event that the transaction contemplated by this
Agreement does not close for any reason, Purchaser shall have

 

7



--------------------------------------------------------------------------------

the obligation to repair any damage caused by Purchaser’s inspections and tests
to the condition existing prior to Purchaser’s entry, and to remove any liens
placed on the Property by contractors or consultants retained by Purchaser in
connection with its investigations, and Purchaser hereby indemnifies Seller from
and against any liability, loss or expense resulting from Purchaser’s
inspections and its failure to so repair and/or remove. The terms of this
Agreement and all information furnished by Seller to Purchaser in accordance
with the provisions of this Agreement or obtained by Purchaser in the course of
its investigations shall be treated as confidential information by Purchaser,
subject to the provisions of Section 39 below. Purchaser’s obligations and
indemnities under this Section 5.A shall survive the termination of this
Agreement. Purchaser acknowledges that no facts, conditions or circumstances
discovered during the course of any such investigations shall give Purchaser any
right or reason to terminate this Agreement or to obtain any reduction in the
Purchase Price, unless such facts, conditions or circumstances represent a
material breach of any of Seller’s representations and warranties set forth in
Section 7.A, as provided for in Section 11.A.

 

B. Due Diligence Materials. Purchaser acknowledges that is has received copies
of the documents listed on Exhibit U hereto (the “Due Diligence Materials”).

 

C. [Intentionally Omitted].

 

D. Operational Licenses. Prior to the date hereof, Purchaser shall have
obtained, or determined that it will be able to obtain or retain, all permits,
licenses, approvals and other authorizations necessary or desirable to operate
the Hotel and all restaurants, bars and lounges presently located in the Hotel,
including, without limitation, the Stipulated License and the timely transfer of
the ABC License and such other licenses as shall be necessary for the continued
on-premises sale and service of alcoholic beverages at the Hotel. To that end,
subject to Section 10 hereof, Seller shall reasonably cooperate with Purchaser,
at Purchaser’s cost and expense, and Seller shall execute such transfer forms,
license applications and other documents customarily required in such
jurisdiction for Purchaser or its designees to obtain such permits, licenses,
approvals and other authorizations.

 

E. Violations. Purchaser shall purchase the Property subject to any and all
notes or notices of violations of law, or municipal ordinances, orders,
designations or requirements whatsoever noted in or issued by any federal,
state, district, municipal or other governmental department, agency or bureau or
any other governmental authority having jurisdiction over the Property
(collectively, “Violations”), or any condition or state of repair or disrepair
or other matter or thing, whether or not noted, which, if noted, would result in
a violation being placed on the Property. Seller shall have no duty to remove or
comply with or repair any of the aforementioned Violations, or other conditions,
and Purchaser shall accept the Property subject to all such Violations, the
existence of any conditions at the Property that would give rise to such
Violations, if any, and any governmental claims arising from the existence of
such Violations, in each case without any abatement of or credit against the
Purchase Price.

 

6. CLOSING, CLOSING DATE.

 

Subject to the compliance or waiver of the various conditions set forth herein,
the payment of the balance of the Purchase Price, the delivery of the documents
described in

 

8



--------------------------------------------------------------------------------

Section 12 and the performance of the various other obligations and activities
contemplated to take place on the Closing Date (collectively, the “Closing”)
shall occur at 10:00 A.M. on February 28, 2006 (the “Closing Date”), at the
office of Seller’s counsel, Paul, Hastings, Janofsky & Walker LLP, at 75 East
55th Street, New York, New York. In lieu of a physical closing in New York,
either party may elect to close in escrow with the Title Company, provided that
notice of such election is given to the other party at least ten (10) business
days prior to the Closing Date.

 

7. REPRESENTATIONS AND WARRANTIES.

 

A. Seller Representations and Warranties. Seller represents and warrants that,
except as otherwise disclosed in the Due Diligence Materials:

 

(1) There are no leases, licenses, concessions or any other agreements giving
anyone other than Seller and transient hotel guests a right to use or occupy the
Property or any part thereof, except for the Space Leases identified on
Exhibit E. Except as set forth on Exhibit E, to Seller’s knowledge, each of said
Space Leases is in full force and effect and there are no material defaults
thereunder by either landlord or tenant. No rent or additional rent due under
the Space Leases has been paid beyond the current month. There are no security
deposits or advance payments of rent being held by Seller pursuant to any of the
Space Leases except as set forth on Exhibit E. True and complete copies of each
Space Lease have been made available to Purchaser.

 

(2) True and complete copies of each of the Equipment Leases, Service Contracts,
and Rooms Agreements identified on Exhibits C, D, and F, respectively, have been
made available to Purchaser, and there are no other material equipment leases,
service contracts, room agreements or other similar agreements affecting the
ownership or operation of the Property that are not listed on said exhibits . To
Seller’s knowledge, each of the Equipment Leases, the Service Contracts, and
Rooms Agreements is in full force and effect and there are no material defaults
thereunder by any party.

 

(3) To Seller’s knowledge, there are no litigations, governmental or
administrative proceedings, notices of Violations, or arbitrations presently
pending against Seller or the Property which, if adversely determined, would
have a material adverse effect on the Property, including the financial
condition or results of operation thereof.

 

(4) Except for liens and security interests to be released at Closing, all of
the FF&E, Intangibles, Receivables and Supplies are owned by Seller free and
clear of all liens and encumbrances.

 

(5) Seller has not received written notice of any pending or threatened
condemnation proceedings affecting the Property.

 

(6) Seller is not a “foreign person” for purposes of Section 1445 of the
Internal Revenue Code or any applicable regulations promulgated thereunder.

 

(7) No Hotel Employee (defined in Section 13.E below) is covered by a union
contract, collective bargaining agreement or other written employment agreement.
Except for

 

9



--------------------------------------------------------------------------------

the Engineering Staff (defined in Section 13.E below) who are employed by an
Affiliate of Seller, Seller has no employees working at the Property and all
Hotel Employees are employed by an Affiliate of the Manager. All payments
required or requested by Manager or its Affiliates in connection with the
General Managers’ International Retirement Plan have been made, and the general
manager of the Hotel is participating in the replacement for such plan that has
been implemented by the Manager.

 

(8) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. Seller has full power
and authority to make, execute, deliver and perform this Agreement and neither
the execution and delivery of this Agreement nor the consummation of any of the
transactions contemplated herein will violate or contravene the provisions of
any agreement, order, judgment or directive to which it may be a party or by
which it may be bound. The person executing this Agreement on behalf of Seller
has been duly authorized to do so.

 

(9) A true and complete copy of the Hotel Management Agreement has been made
available to Purchaser.

 

(10) Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors that remains pending, (iii) suffered
the appointment of a receiver to take possession of all, or substantially all,
of Seller’s assets that remains pending, (iv) suffered the attachment or other
judicial seizure of all, or substantially all of Seller’s assets that remains
pending, (v) admitted in writing its inability to pay its debts as they come due
or (vi) made an offer of settlement, extension or composition to its creditors
generally.

 

(11) A true and complete copy of the note evidencing the General Manager’s
Mortgage Loan and the corresponding deed of trust has been made available to
Purchaser. As of November 30, 2005, the outstanding principal balance of the
General Manager’s Mortgage Loan is $342,000.01. To Seller’s knowledge, there are
no outstanding events of default under the General Manager’s Mortgage Loan that
have extended beyond applicable notice and cure periods.

 

(12) Louis Dreyfus Property Group, Inc. (“Louis Dreyfus”) has a net worth of not
less than $50,000,000.00.

 

Each of the foregoing representations and warranties of Seller shall be deemed
remade at and as of the Closing (subject to the provisions of Section 9.A) and
shall survive the Closing for a period of one (1) year. Seller shall update any
exhibit attached hereto if required because of the provisions of Section 9.A.

 

B. Purchaser’s Representations and Warranties. Purchaser represents and warrants
as follows:

 

(1) Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware. Purchaser has full power and
authority to make, execute, deliver and perform this Agreement and neither the
execution and delivery of this Agreement nor the consummation of any of the
transactions contemplated herein will violate or

 

10



--------------------------------------------------------------------------------

contravene the provisions of any agreement, order, judgment or directive to
which it may be a party or by which it may be bound. The person executing this
Agreement on behalf of the Purchaser has been duly authorized to do so.

 

(2) (a) None of Purchaser or, to Purchaser’s actual knowledge, its affiliates,
is in violation of any laws relating to terrorism, money laundering or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Action of 2001, Public Law 107-56 and Executive
Order No. 13224 (Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) (the “Executive Order”)
(collectively, the “Anti-Money Laundering and Anti-Terrorism Laws”).

 

(b) None of Purchaser or, to Purchaser’s actual knowledge, its affiliates, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.

 

(c) None of Purchaser or, to Purchaser’s actual knowledge, its affiliates or,
without inquiry, any of its brokers or other agents, in any capacity in
connection with the purchase of the Property (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person included in the lists set forth in the
preceding paragraph; (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order; or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Money Laundering and
Anti-Terrorism Laws.

 

(d) Purchaser understands and acknowledges that Seller may become subject to
further anti-money laundering regulations, and agrees to execute instruments,
provide information, or perform any other acts as may reasonably be requested by
Seller, for the purpose of: (i) carrying out due diligence as may be required by
applicable law to establish Purchaser’s identity and source of funds;
(ii) maintaining records of such identities and sources of funds, or
verifications or certifications as to the same; and (iii) taking any other
actions as may be required to comply with and remain in compliance with
anti-money laundering regulations applicable to Purchaser.

 

(e) Neither Purchaser, nor any person controlling or controlled by Purchaser, is
a country, territory, individual or entity named on a Government List, and the
monies used in connection with this Agreement and amounts committed with respect
thereto, were not and are not derived from any activities that contravene any
applicable anti-money laundering or anti-bribery laws and regulations (including
funds being derived from any person, entity, country or territory on a
Government List or engaged in any unlawful activity defined under Title 18 of
the United States Code, Section 1956(c)(7)). For purposes of this paragraph
(“Government List” means any of (a) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (b) the list
maintained by the United States Department of Treasury

 

11



--------------------------------------------------------------------------------

(Specially Designated Nationals and Blocked Persons), and (c) the two lists
maintained by the United States Department of State (Terrorist Organizations and
Debarred Parties).

 

(3) Neither Purchaser nor any Affiliate of Purchaser is a competitor of Manager,
is of ill repute or is in any other manner a person, firm or corporation with
whom or with which the average prudent businessman would not wish to associate
in a commercial venture.

 

(4) PURCHASER HEREBY REPRESENTS THAT BY REASON OF ITS BUSINESS AND FINANCIAL
EXPERIENCE, AND THE BUSINESS AND FINANCIAL EXPERIENCE OF THOSE PERSONS RETAINED
BY IT TO ADVISE IT WITH RESPECT TO ITS INVESTMENT HEREIN, PURCHASER HAS SUCH
KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS
TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT
AND IS ABLE TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT. PURCHASER HAS HAD
ADEQUATE OPPORTUNITY AND TIME TO REVIEW AND ANALYZE THE RISKS ATTENDANT TO THE
TRANSACTIONS CONTEMPLATED HEREIN WITH THE ASSISTANCE AND GUIDANCE OF COMPETENT
PROFESSIONALS.

 

(5) PURCHASER ACKNOWLEDGES THAT IT HAS HAD TIME TO INSPECT, EXAMINE AND
INVESTIGATE THE PROPERTY AND TO REVIEW THE DUE DILIGENCE DATA RELATING THERETO.
PURCHASER REPRESENTS, WARRANTS AND AGREES THAT PURCHASER IS RELYING SOLELY ON
ITS OWN INSPECTIONS, EXAMINATIONS AND INVESTIGATIONS IN MAKING THE DECISION TO
PURCHASE THE PROPERTY.

 

(6) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH HEREIN,
PURCHASER HAS NOT RELIED, AND IS NOT RELYING, UPON ANY INFORMATION, DOCUMENTS,
SALES BROCHURES, OR OTHER LITERATURE, MAPS OR SKETCHES, PROJECTIONS, PRO FORMAS,
STATEMENTS, REPRESENTATIONS, GUARANTEES OR WARRANTIES (WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, MATERIAL OR IMMATERIAL) THAT MAY HAVE BEEN GIVEN OR
MADE BY OR ON BEHALF OF SELLER.

 

(7) PURCHASER IS PURCHASING THE PROPERTY IN ITS “AS IS” CONDITION “WITH ALL
FAULTS” AND WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY KIND,
ORAL OR WRITTEN, EXPRESS OR IMPLIED, CONCERNING THE PROPERTY FROM OR ON BEHALF
OF SELLER, EXCEPT AS MAY BE EXPRESSLY SET FORTH HEREIN. PURCHASER ACKNOWLEDGES
THAT, EXCEPT AS MAY BE EXPRESSLY SET FORTH HEREIN, SELLER HAS NOT, DOES NOT AND
WILL NOT MAKE ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES, OF ANY KIND, ORAL
OR WRITTEN, EXPRESS OR IMPLIED, CONCERNING THE PROPERTY INCLUDING, WITHOUT
LIMITATION (I) THE QUALITY, ADEQUACY, STATE OF REPAIR OR PHYSICAL CONDITION OF
THE PROPERTY INCLUDING, BUT NOT LIMITED TO, THE STRUCTURAL ELEMENTS, FOUNDATION,
ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING

 

12



--------------------------------------------------------------------------------

FACILITIES, ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE OR UTILITY SYSTEMS,
FACILITIES OR APPLIANCES ON THE REAL ESTATE OR ANY PORTION THEREOF, (II) THE
QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF SOILS OR GROUND WATER AT OR
UNDER THE LAND, (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY OR PHYSICAL
CONDITION OF ANY UTILITY SERVING THE REAL ESTATE, (IV) THE PROPERTY TAXES NOW OR
HEREAFTER PAYABLE ON THE PROPERTY OR THE VALUATION OF THE PROPERTY FOR PROPERTY
TAX PURPOSES, (V) THE DEVELOPMENT POTENTIAL OF THE PROPERTY OR THE HABITABILITY,
MERCHANTABILITY OR FITNESS, SUITABILITY OR ADEQUACY OF THE PROPERTY OR ANY
PORTION THEREOF FOR ANY PARTICULAR USE OR PURPOSE, (VI) THE ZONING OR OTHER
LEGAL STATUS OF THE PROPERTY, (VII) THE COMPLIANCE BY THE PROPERTY OR OF THE
BUSINESS CONDUCTED THEREON, OR ANY PORTION THEREOF, WITH ANY APPLICABLE CODES,
LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS OR RESTRICTIONS
OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR
ENTITY, (VIII) THE QUALITY OF ANY LABOR OR MATERIALS RELATING IN ANY MANNER TO
THE PROPERTY, (IX) THE CONDITION OF TITLE TO THE REAL ESTATE OR THE NATURE,
STATUS AND EXTENT OF ANY LEASE, ENCUMBRANCE OR OTHER MATTER AFFECTING TITLE TO
THE PROPERTY, OR (X) THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING ITS
COMPLIANCE WITH ENVIRONMENTAL LAWS AND THE PRESENCE OR NON-PRESENCE OF HAZARDOUS
SUBSTANCES.

 

(8) PURCHASER ACKNOWLEDGES THAT SELLER SHALL NOT BE LIABLE TO PURCHASER FOR ANY
PROSPECTIVE OR SPECULATIVE PROFITS, OR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES, WHETHER BASED UPON CONTRACT, TORT OR NEGLIGENCE OR IN ANY
OTHER MANNER ARISING FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

 

Each of the foregoing representations and warranties of Purchaser shall be
deemed remade at and as of the Closing and shall survive the Closing.

 

C. Certain Limitations on Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in Section 7.A are subject to
the following express limitations:

 

(1) Seller does not represent or warrant that any particular Space Lease,
Equipment Lease, Rooms Agreement or Service Contract will be in force or effect
as of the Closing or that the parties, other than Seller, to any Space Lease,
Equipment Lease, Rooms Agreement or Service Contract, will not be in default
under their respective agreements;

 

(2) The expiration or termination of any Space Lease, Equipment Lease, Rooms
Agreement or Service Contract shall not affect the obligations of Purchaser
hereunder or render any representation or warranty of Seller untrue;

 

13



--------------------------------------------------------------------------------

(3) To the extent that Purchaser knows or is deemed to know prior to the Closing
Date that Seller’s representations and warranties are inaccurate, untrue or
incorrect in any way, such representations and warranties shall be deemed
modified to reflect Purchaser’s knowledge or deemed knowledge, as the case may
be, provided if Seller knew that such representation or warranty was inaccurate,
untrue or incorrect at the time it was made, it will be deemed so modified only
if the Closing occurs, and deemed modifications shall not be effective for the
purposes of Sections 11.A(2) or 24.B. For purposes of this Agreement, Purchaser
shall be (“deemed to know”) that a representation or warranty is untrue,
inaccurate or incorrect to the extent that this Agreement, the Due Diligence
Materials, the Title Commitment, any survey, any UCC search, or any studies,
tests, reports, or analyses prepared by or for Purchaser or any of its
employees, agents, representatives or attorneys (all of the foregoing being
herein collectively called the “Purchaser’s Representatives”) contain
information that is inconsistent with such representation or warranty;

 

(4) For purposes of this Agreement, “to Seller’s knowledge”, “to the knowledge
of Seller”, or “known to Seller” (or words of similar meaning) shall mean to the
actual knowledge of David Shepherd (the “Designated Person”), after due inquiry
of management, including the general manager of the Hotel, but otherwise without
independent investigation or inquiry by such individual and without any
imputation to such individual or to Seller whatsoever, IT BEING FURTHER
UNDERSTOOD THAT THE DESIGNATED PERSON IS ACTING PURELY IN A CORPORATE AND NOT A
PERSONAL CAPACITY, SHALL HAVE NO LIABILITY TO PURCHASER WHATSOEVER IN THE EVENT
OF A BREACH, OMISSION OR OTHER INACCURACY OF ANY SELLER REPRESENTATION OR
WARRANTY SET FORTH HEREIN OR IN ANY DOCUMENT EXECUTED AND DELIVERED BY SELLER
PURSUANT HERETO, PURCHASER’S SOLE REMEDY BEING LIMITED TO SELLER AND AS SET
FORTH IN SECTION 24.B BELOW;

 

(5) As used in this Agreement, any reference to a written notice received by
Seller shall mean actual documentary notice which, to the actual knowledge of
the Designated Person, has been received by Seller from any third party
asserting a claim, liability, or violation against Seller or with respect to the
Property and shall not include any constructive notice or any statement by a
party other than the party giving notice that any such notice has been given;

 

(6) Seller’s liability shall be limited as set forth in Section 38 below.

 

D. Survival of Representations and Warranties. The only representations,
warranties and agreements of Seller or Purchaser hereunder that will survive the
Closing are those that are specifically stated herein to survive. Any claim
based upon any alleged breach of any of Seller’s representations and warranties
must be asserted in writing (in specific detail) within one (1) year after the
Closing and any proceeding in respect thereof must be commenced within thirty
(30) days after delivery of such written notice.

 

8. ENVIRONMENTAL.

 

Seller’s knowledge concerning hazardous substances or materials in, on or under
the Property is limited solely to information contained in those documents (the
“Environmental Documents”) identified on Exhibit L of this Agreement, which
Seller represents are the only

 

14



--------------------------------------------------------------------------------

documents prepared since 1998 in Seller’s possession with respect to
environmental matters at the Property. Seller makes no representations or
warranties whatsoever as to the accuracy of the information in the Environmental
Documents (including, but not limited to, whether the Environmental Documents
are complete with regard to identifying, characterizing the extent of or
remediation of Hazardous Substances at the Property) or as to the environmental
condition of the Property or the compliance thereof with Environmental Laws.
Purchaser acknowledges that it has hired environmental consultants and counsel
to make an independent analysis of information in the Environmental Documents
and to make an independent inspection of the Property with respect to
environmental conditions. Purchaser understands that it may later discover facts
in addition to or different from the facts which it now believes to be true, and
that it may later discover claims or causes of action, the existence of which it
does not now suspect, with respect to environmental conditions at the Property.
Purchaser, on behalf of itself, its successors and assigns, hereby releases,
acquits and forever discharges Seller and each of Seller’s respective officers,
employees, directors, shareholders, members, partners, agents, employees,
attorneys, successors and assigns (which release shall operate as a final and
irrevocable general release) from all known and unknown claims and causes of
action which Purchaser (including its successors and assigns) has now, has had
in the past, or may have in the future with regard to the environmental
condition of the Property and the presence of Hazardous Substances thereon, and
agrees that this general release may not be terminated or rescinded by Purchaser
because of any later discovery of different or additional facts or any unknown
or unsuspected past claims or causes of action. As used herein, “Environmental
Laws” shall mean all federal, state and local laws, statutes, rules, codes,
ordinances, regulations orders, judgments, decrees, binding and enforceable
guidelines, binding and enforceable written policy and common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment in each case, to the extent binding, relating
to the environment, the protection of health or Hazardous Substances, including
but not limited to the Comprehensive Environmental Response Compensation and
Liability Act, 42 USC § 9601 et seq. (“CERCLA”); the Resource Conservation and
Recover Act, 42 USC § 6901 et seq. (“RCRA”); the Federal Water Pollution Control
Act, 33 USC § 1251 et seq.; the Toxic Substances Control Act, 15 USC § 2601 et
seq.; the Clean Air Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42
USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC § 11001
et seq.; the Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and
the Occupational Safety and Health Act, 29 USC § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Substances); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time;
and “Hazardous Substances” shall mean (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable law or regulations as
“hazardous substances”, “hazardous materials”, hazardous wastes”, “toxic
substances”, “pollutants”, “contaminants”, or other similar term intended to
define, list, or classify a substance by reason of such substance’s
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
or “EP toxicity”, (b) oil, petroleum, or petroleum derived substances, natural
gas, natural gas liquids, synthetic gas, drilling fluids, produced waters, and
other wastes associated with the exploration, development, or production of
crude oil, natural gas, or geothermal resources, (c) any flammable substances or
explosives or any radioactive materials, (d) asbestos in any form,
(e) polychlorinated biphenyls,

 

15



--------------------------------------------------------------------------------

(f) mold, mycotoxins or microbial matter (naturally occurring or otherwise), and
(g) infectious waste. The provisions of this Section 8 shall survive the
Closing.

 

9. PRE-CLOSING COVENANTS AND OTHER MATTERS.

 

A. Interim Operation. Seller hereby covenants and agrees that between the date
of this Agreement and the Closing, Seller shall use commercially reasonable
efforts to cause the Hotel and the rest of the Property to be operated and
maintained consistent with prior practice. Between the date of this Agreement
and the Closing, Seller and Manager shall be permitted to terminate or modify
existing Equipment Leases, Service Contracts and Rooms Agreements, and to enter
into new Equipment Leases, Service Contracts and Rooms Agreements on
commercially reasonable terms determined by Seller or Manager in the exercise of
its good faith judgment. Seller will not terminate or modify any existing Space
Lease or enter into any new Space Lease without the prior written consent of
Purchaser, which shall not be unreasonably withheld or delayed. If Purchaser
fails to respond to a request for consent within ten (10) days after receipt of
such request, such consent shall be deemed given. Seller shall provide Purchaser
with copies of any such terminations, modifications or new leases or agreements
promptly after the execution thereof. Except in the ordinary course of business,
or as permitted under Section 9.B below, Seller shall not transfer to any third
party or remove from the Hotel any FF&E after the date hereof, except for repair
or replacement thereof with items of substantially similar quality. Seller will
not take any action which will adversely affect title to the Property or cause
the representations and warranties set forth in Section 7.A above to be untrue
as of the Closing Date. Seller shall timely notify Manager of the sale to
Purchaser and shall use commercially reasonable efforts to obtain an estoppel
certificate from Manager in substantially the form attached hereto as Exhibit K
(the “Manager Estoppel”). Seller shall also use commercially reasonable efforts
to obtain estoppel certificates prior to Closing from tenants or other parties
as may be requested by Purchaser or its lender, but the receipt of such other
estoppels shall not be a condition of Closing. Seller will not be obtaining any
consents which may be required under the terms of any Equipment Leases or
Service Contracts in connection with their assignment to and assumption by
Purchaser.

 

B. Art Work. The paintings, sculptures and other works of art located on the
Property and identified in Exhibit B (the “Art Work”) are not owned by Seller
and are not included in the sale of the Property. However, Seller has agreed to
cause the owner of the Art Work to enter into a license agreement with
Purchaser’s affiliate at the Closing in the form of Exhibit T (the “Art Work
License”). Prior to the Closing, Seller and the owner of the Art Work shall have
the right to remove and replace individual works of art on the same terms as
those set forth in the Art Work License, as though the Art Work License had been
previously executed.

 

C. Construction Work.

 

(1) Seller will proceed with reasonable diligence, subject to force majeure
delays, on and after the date hereof, and to the extent not completed by the
Closing Date, continuing after the Closing, to complete at its sole cost (i) the
close-out work associated with the recent renovation of the east wing of the
Hotel and more specifically set forth on Exhibit X (the “Close-Out Work”), which
Close-Out Work shall be completed on or before March 31, 2006, (ii) the work
relating to exterior of the west wing of the Hotel and more specifically set

 

16



--------------------------------------------------------------------------------

forth on Exhibit Y (the “West Wing Exterior Work”), which West Wing Exterior
Work shall be completed in accordance with the schedule set forth on Exhibit Y,
(iii) the HVAC work more specifically set forth on Exhibit Z (the “HVAC Work”),
which HVAC Work shall be completed on or before June 30, 2006 (the Close-Out
Work, West Wing Exterior Work and HVAC Work referred to collectively herein as
the “Work”) and (iv) the renovations in progress as of the date hereof in Hotel
rooms 469 and 477, which renovations shall (a) be completed on or before the
Closing and (b) upon completion render rooms Hotel 469 and 477 of comparable
quality and finish with similarly-situated rooms located in the west wing of the
Hotel. The scheduled completion dates for each of the foregoing Work are subject
to reasonable extensions to compensate for delays caused by circumstances beyond
Seller’s reasonable control.

 

(2) Seller represents that there are no physical “punch-list” items associated
with the Close-Out Work or the renovations to which it relates that remain
uncompleted or outstanding as of the date hereof.

 

(3) In connection with the HVAC Work, Seller shall: (i) submit for Purchaser’s
prior written approval, which shall not be unreasonably withheld, detailed plans
and specifications prepared by licensed and competent architects and engineers,
and (ii) submit for Purchaser’s prior written approval, which shall not be
unreasonably withheld, the names, addresses and reasonable background
information concerning all contractors, subcontractors and suppliers that will
perform or provide materials for such HVAC Work, together with the contracts
therefor which shall be in reasonably customary form, including insurance
requirements and indemnities for the benefit of Purchaser and the Manager.

 

(4) In connection with all Work, Seller shall: (i) obtain and deliver to
Purchaser interim and final contractor, subcontractor and supplier lien waivers
and sworn statements for all such Work as it progresses, together with such
other documents as may be reasonably required for Purchaser to update the title
insurance obtained pursuant to the Title Commitment and in connection with the
transaction contemplated by this Agreement, in order to extend such title
insurance to cover all work and materials in place, (ii) use union labor to the
extent reasonably required to preserve labor harmony at the Hotel,
(iii) schedule as reasonably requested by Purchaser periodic meetings between
Seller’s contractors and Purchaser, (iv) comply with such reasonable
requirements as Purchaser and Manager may impose concerning the manner and times
in which such Work shall be done so as not to unreasonably interfere with the
operations of the Hotel (it being understood that Purchaser shall permit Seller
and its contractors to reasonably access the Hotel to perform such Work and
shall reasonably cooperate and cause the Manager to reasonably cooperate, with
Seller to permit such work to be completed within the time frames set forth
therefor), and (v) cause the Work to be performed (1) in a professional,
workmanlike manner, (2) in accordance with plans and specifications approved by
Purchaser in writing as provided herein as to the HVAC Work and in accordance
with Exhibit X as to the Close-Out Work and Exhibit Y as to the West Wing
Exterior Work, (3) so as to not to materially adversely affect the systems and
equipment or the structure of the Improvements, and (4) in compliance with all
legal requirements and the requirements of the Management Agreement.

 

(5) Seller shall keep the Property free from any mechanic’s, materialman’s or
similar liens or encumbrances, and any claims therefor, in connection with the
Work. Seller

 

17



--------------------------------------------------------------------------------

shall remove, or insure or bond over in a manner reasonably satisfactory to
Purchaser, any such claim, lien or encumbrance within thirty (30) days after the
date Seller is notified of such lien or encumbrance. If Seller fails to do so,
Purchaser may pay the amount thereof or take such other action as Purchaser
deems reasonably necessary to remove such claim, lien or encumbrance. Any such
amount so paid and costs incurred by Purchaser in connection therewith will be
immediately reimbursed by Seller to Purchaser upon demand, without limitation as
to other remedies available to Purchaser.

 

(6) Seller hereby unconditionally, absolutely and irrevocably agrees to
indemnify and hold Purchaser and Manager harmless of, from and against any and
all costs, claims, obligations, damages, penalties, causes of action, losses,
injuries, liabilities and expenses, including, without limitation, reasonable
attorneys’ fees, arising in connection with the Work, unless caused by the
negligent or wrongful act of the indemnified party or such party’s agent.

 

(7) Seller and Purchaser acknowledge that Louis Dreyfus has agreed to guaranty
Seller’s performance under this Section 9.C, pursuant and subject to the terms
of that certain Guaranty to be delivered at Closing.

 

(8) The provisions of this Section 9.C shall survive the Closing.

 

10. ALCOHOLIC BEVERAGE CONTROL LICENSES.

 

A. Transfer of ABC License. Alcoholic beverages are being sold at the Hotel
pursuant to that certain Alcoholic Beverage Control License of the “Retailer CH
02” license class, designated by license number 1852, with an expiry date of
March 31, 2006, issued by the District of Columbia Alcoholic Beverage Regulation
Administration (the “Administration”), permitting the on-premises sale and
service of alcoholic beverages at the Hotel subject to the terms and conditions
thereof (the “ABC License”). Prior to the Closing Date, Purchaser shall make
such applications to the Administration as may be necessary to have the existing
ABC License transferred to Purchaser or to an entity designated by Purchaser,
which applications shall provide that the effectiveness of such transfer shall
be conditioned upon the Closing hereunder, and Seller shall cooperate with
Purchaser in this regard, at Purchaser’s sole cost and expense. Purchaser shall
use all reasonable efforts at Purchaser’s sole cost and expense to obtain the
approval of the Administration for such transfer on or before the Closing Date.

 

B. Stipulated License. In order to assure that the Closing will not be delayed
as a result of the processing of the transfer approval for the ABC License,
Purchaser shall make contemporaneous application to the Administration for a
temporary license to permit the continued on-premises sale and service of
alcoholic beverages at the Hotel after the Closing, pending the Administration’s
approval of the transfer of the existing ABC License (the “Stipulated License”).
Purchaser shall use all reasonable efforts at Purchaser’s sole expense to obtain
the Stipulated License prior to the Closing Date, and Seller shall likewise
cooperate with Purchaser in this regard, at Purchaser’s sole cost and expense.

 

C. Survival. The provisions of this Section 10 shall survive the Closing.

 

18



--------------------------------------------------------------------------------

11. CONDITIONS TO CLOSING.

 

A. Purchaser’s Conditions. Satisfaction of each of the following conditions, any
of which may be waived in writing by Purchaser, shall be deemed a condition to
Purchaser’s obligation to close hereunder:

 

(1) Seller shall be able to deliver title to the Property in accordance with the
provisions of Sections 3 and 4 and shall be able to deliver the documents
referred to in Section 12.A.

 

(2) Subject to Section 7.C, the representations and warranties set forth in
Section 7.A shall be substantially true and correct in all material respects as
of the Closing Date, with the exception of Exhibits which must be updated at the
Closing Date to reflect changes permitted under the terms of this Agreement.

 

(3) Seller shall have substantially performed, observed and complied with all of
the pre-Closing covenants, agreements and conditions required by this Agreement
to be performed, observed and complied with by it prior to or as of the Closing.

 

(4) The Manager Estoppel shall have been obtained.

 

B. Seller’s Conditions. Satisfaction of each of the following conditions, any of
which may be waived in writing by Seller, shall be deemed a condition to
Seller’s obligation to close hereunder:

 

(1) Purchaser shall be able to deliver the balance of the Purchase Price and the
documents referred to in Section 12.B.

 

(2) The representations and warranties set forth in Section 7.B shall be
substantially true and correct in all material respects as of the Closing Date.

 

(3) Purchaser shall have substantially performed, observed and complied with all
of the pre-Closing covenants, agreements and conditions required by this
Agreement to be performed, observed and complied with by it prior to or as of
the Closing.

 

12. DOCUMENTS TO BE DELIVERED AT CLOSING.

 

A. Seller’s Documents. Seller, pursuant to the provisions of this Agreement,
shall deliver or cause to be delivered to Purchaser on the Closing Date the
following documents:

 

(1) A deed in the form attached as Exhibit M, conveying to Purchaser fee simple
title to the Real Estate, duly executed and acknowledged by Seller and in
recordable form.

 

(2) A blanket bill of sale conveying, selling and transferring to Purchaser all
of Seller’s right, title and interest in and to the FF&E and Supplies, in the
form annexed hereto as Exhibit N, duly executed by Seller (it being understood
that no inventory of FF&E or Supplies

 

19



--------------------------------------------------------------------------------

shall be undertaken by Seller in connection therewith, except as required to
comply with the provisions of Section 2.C).

 

(3) Subject to the provisions of Section 9.A hereof, an assignment and
assumption of the Service Contracts, Equipment Leases and Rooms Agreements, in
the form of Exhibit O annexed hereto, duly executed by Seller and Purchaser.

 

(4) An assignment and assumption of the Space Leases and of any Lease Deposits
held by Seller in connection therewith and of the Off-Site Rental Agreement, in
the form of Exhibit P annexed hereto, duly executed by Seller and Purchaser,
together with Seller’s executed counterparts (or, if not available, copies)
thereof and a notice to each of the tenants thereunder informing them of such
assignment and assumption.

 

(5) An omnibus assignment of Receivables, Intangibles, Warranties and Licenses
in the form of Exhibit Q annexed hereto, duly executed by Seller.

 

(6) An assignment and assumption of the Reservations and Reservation Deposits in
the form of Exhibit R annexed hereto, duly executed by Seller and Purchaser.

 

(7) Certified copies of Seller’s organizational documents and such resolutions
or consents evidencing the authority of Seller to enter into and close the
transactions described herein, as well as the authority of the person(s)
executing the documents described in this Section 12.A on behalf of Seller.

 

(8) Such other instruments and documents as may be required by the Title Company
to eliminate exceptions for unfiled mechanics’ or materialmen’s liens, for the
insolvency of Seller, for the occupancy of any party other than tenants under
the Space Leases and transient lodging guests, and to enable the title company
to insure the “gap” between Closing and recordation of the deed, duly executed
by Seller.

 

(9) Plans and specifications, technical manuals and similar material, for the
Improvements and the FF&E, if any, in Seller’s possession or control.

 

(10) An affidavit of an officer of Seller stating that Seller is not a “foreign
person” within the meaning of Section 1445 of the Internal Revenue Code of 1954,
as amended.

 

(11) The original Books, or, at Seller’s option, copies thereof.

 

(12) The Manager Estoppel, duly executed by Manager and Seller.

 

(13) An assignment and assumption of the Hotel Management Agreement in the form
of Exhibit S annexed hereto (or in such other form as reasonably requested by
Manager), duly executed by Seller and Purchaser.

 

(14) An assignment of the note and deed of trust evidencing the General
Manager’s Mortgage Loan substantially in the form of Exhibit V annexed hereto,
duly executed by Seller and in recordable form.

 

20



--------------------------------------------------------------------------------

(15) The original note evidencing the General Manager’s Mortgage Loan, together
with any such allonge or endorsement thereof by Seller to Purchaser as may be
reasonably requested by Purchaser.

 

(16) Such forms and certificates as may be required by applicable law to be
filed or delivered in connection with the recording of the deed, including form
FP7, duly executed by the Seller and Purchaser.

 

(17) The Art Work License in the form annexed hereto as Exhibit T, duly executed
by the owner of the Art Work and Purchaser, together with any UCC-1 financing
statements to be filed in connection therewith.

 

(18) A guaranty of Louis Dreyfus in form and substance to be reasonably agreed
upon between Seller and Purchaser prior to Closing, whereby Louis Dreyfus agrees
to guaranty the performance of Seller’s obligations under Sections 9.C and 13.C
of this Agreement, subject to an overall cap on liability of $10,000,000.

 

(19) Any other documents reasonably required to effectuate the transactions
hereunder.

 

B. Purchaser’s Documents. Purchaser, pursuant to the provisions of this
Agreement, shall deliver or cause to be delivered to Seller on the Closing Date
the following documents:

 

(1) Certified copies of Purchaser’s organizational documents and a duly executed
Officer’s Certificate reasonably acceptable to Seller certifying as to the
authority of the persons executing the documents to be delivered by Purchaser on
behalf of Purchaser or, in lieu thereof, an opinion of counsel reasonably
acceptable to Seller with respect to the foregoing.

 

(2) All of the documents listed in Section 12.A above to be executed by
Purchaser.

 

(3) Any documents required or permitted under Section 10, subject to the terms
and provisions of said Section 10, to be executed by Seller and Purchaser and
that are obtained by Purchaser by Closing.

 

(4) Any other documents reasonably required to effectuate the transactions
hereunder.

 

13. APPORTIONMENTS AND OTHER ECONOMIC ADJUSTMENTS.

 

A. Items to be Apportioned. The following shall be prorated and apportioned
between Seller and Purchaser as of 11:59 P.M. on the day immediately preceding
the Closing Date (the “Apportionment Date”), except as otherwise expressly
provided to the contrary below:

 

(i) Property Taxes. Real estate taxes, ad valorem taxes, personal property
taxes, special assessments, sewer rents and taxes, and any other governmental

 

21



--------------------------------------------------------------------------------

tax or charge levied or assessed against the Property (collectively, the
“Property Taxes”), shall be apportioned on the basis of the respective periods
for which each is assessed or imposed. If the Closing Date shall occur either
before an assessment is made or a tax rate is fixed for the tax period in which
the Closing occurs, the apportionment of such Property Taxes shall be calculated
on the basis of the prior year’s Property Taxes, but, after the assessment and
tax rate for the current year are fixed, the apportionment thereof shall be
recalculated and Seller or Purchaser, as the case may be, shall promptly pay to
the other the amount determined to be due based on such recalculation.

 

(ii) Utilities. The Utilities shall be apportioned (i) by having the utility
companies servicing the Property make final meter readings on the Apportionment
Date, the payment of which shall be Seller’s responsibility, or (ii) if such
readings cannot be obtained, on the basis of the most recent bills that are
available, reasonably adjusted (if necessary) to reflect any changes in
occupancy, temperature or other relevant variables between the respective
periods covered by such bills and the most recent relevant at period, to the
extent such changes would have a material impact on the amount of the estimated
charges for the most recent period for the utility in question. If the
apportionment is not based on an actual current reading, then, upon the taking
of a subsequent actual reading, or upon receipt of a subsequent bill, such
apportionment shall be recalculated and Seller or Purchaser, as the case may be,
shall promptly pay to the other the amount determined to be due upon such
recalculation. Seller shall be reimbursed at Closing for any utility deposits
assigned to Purchaser, but all amounts refundable under unassigned or
unassignable utility arrangements shall remain the property of Seller.

 

(iii) Licenses. Prepaid fees or other charges for transferable Licenses, if any,
shall be apportioned on the basis of the fiscal period covered by such License,
but all amounts refundable under unassigned or unassignable Licenses shall
remain the property of Seller.

 

(iv) Service Contracts, Equipment Leases. Amounts paid or payable under the
Service Contracts, Equipment Leases and Off-Site Rental Agreement assigned to
Purchaser shall be apportioned on the basis of the period covered by such
payments. As regards the incentive fee payable pursuant to that certain Parking
Service Management Agreement (the “Parking Agreement”) dated February 1, 2001,
between Seller and Towne Park, Ltd., as most recently amended July 1, 2002, such
incentive fee shall be apportioned based on a reasonable estimate by Seller.
However, when the actual amounts payable for such fee are determined, the
apportionment of such incentive fee shall be recalculated based on the “garage
department profit” (as such term is used in the Parking Agreement) attributable
to the periods prior to and following the Apportionment Date. Based on such
recalculation, Seller or Purchaser, as the case may be, shall to the extent
necessary, adjust the amount of the incentive fee apportionment by making an
appropriate payment to the other based on such recalculation.

 

(v) Insurance Policies. Amounts paid or payable by the owner of the Hotel on
account of the insurance policies obtained by Manager for the Hotel shall be

 

22



--------------------------------------------------------------------------------

apportioned on the basis of the period covered by such payments, provided
Purchaser continues to utilize such insurance.

 

(vi) Space Leases. All rents and other charges paid or payable to Seller under
the Space Leases shall be apportioned as of the Apportionment Date. At the
Closing, Seller shall furnish to Purchaser a schedule of all minimum rents and
other monthly charges, and an estimate of any percentage rents and other
variable charges under the Space Leases (including the current month), which
rents and charges are then due and payable but remain unpaid (in the case of
minimum rents and fixed charges) or which have accrued but have not been billed
or paid (in the case of percentage rents and other variable charges) and Seller
shall receive a credit for all such unpaid rents and charges accrued (or
estimated to have accrued) through the Apportionment Date. If any payments of
rent or other fixed charges are received by Seller after the Closing which are
payable to Purchaser by reason of this allocation, such sum shall be promptly
paid by Seller to Purchaser. Percentage rents and other variable charges under
the Space Leases, which are not fixed in amount, shall be apportioned based on a
reasonable estimate by Seller, but, when the actual amounts are determined, the
apportionment thereof shall be recalculated and Seller or Purchaser, as the case
may be, shall adjust to the extent necessary by making an appropriate payment to
the other based on such recalculation.

 

(vii) Manager Fees. All fees and other charges and reimbursements due under the
Hotel Management Agreement shall be apportioned as of the Apportionment Date.

 

(a) Basic Fee. The Basic Fee (as defined in the Hotel Management Agreement)
shall be apportioned as of the Apportionment Date, based on amounts currently
payable therefor on an interim basis pursuant to the Hotel Management Agreement.
However, when the actual amounts are determined, the apportionment of such Basic
Fee shall be recalculated based on the Hotel Revenue (as defined in the Hotel
Management Agreement) attributable to the periods prior to and following the
Apportionment Date. Based on such recalculation, Seller or Purchaser, as the
case may be, shall to the extent necessary adjust the amount of the
apportionment of the Basic Fee by making an appropriate payment to the other
based on such recalculation.

 

(b) Incentive Fee. The Incentive Fee (as defined in the Hotel Management
Agreement) shall be apportioned based on the projected Net Cash Flow (as defined
in the Hotel Management Agreement) for 2006, as reasonably estimated by Seller.
However, when the actual amounts are determined, the apportionment of such
Incentive Fee shall be recalculated based on the Net Cash Flow attributable to
the periods prior to and following the Apportionment Date. Based on such
recalculation, Seller or Purchaser, as the case may be, shall to the extent
necessary adjust the amount of the apportionment of the Incentive Fee by making
an appropriate payment to the other based on such recalculation.

 

(viii) Such other items as are provided for in this Agreement or as are normally
prorated and adjusted in the sale of a hotel.

 

23



--------------------------------------------------------------------------------

B. Deposits. Purchaser shall receive a cash credit in an amount equal to the sum
of all Reservation Deposits and Lease Deposits retained by Seller at the
Closing. Seller hereby indemnifies and holds Purchaser harmless from and against
all claims by and liabilities to any person resulting from Seller’s failure to
pay over or credit to Purchaser any Reservation Deposits or Lease Deposits.
Purchaser hereby indemnifies and holds Seller harmless from and against all
claims by and liabilities to any person resulting from Purchaser’s failure to
honor or return any Reservation Deposits or Lease Deposits paid or credited to
Purchaser at the Closing.

 

C. Sales Taxes. All sales, use and occupancy taxes, if any, due or to become due
in connection with revenues from the Hotel collected by Seller shall be paid by
Seller, and all sales, use and occupancy taxes due or to become due in
connection with revenues collected by Purchaser (including all Receivables
purchased by Purchaser, provided that the amount paid to Seller at Closing for
the Receivables is net of all such taxes) shall be paid by Purchaser. Seller and
Purchaser shall each indemnify the other from and against any liability for
unpaid sales, use or occupancy tax resulting from the indemnifying party’s
failure to make the payments required under this Section 13.C. In addition,
Seller shall indemnify Purchaser from and against any liability for unpaid
federal or District income and unincorporated business taxes owed by Seller.

 

D. Supplies and House Banks. Purchaser shall be obligated to pay to Seller an
amount equal to (i) Seller’s cost for all liquor and beverages in unopened
bottles (to the extent permitted by law), food not in process, items held for
resale, and new and unused Supplies in unopened containers, and (ii) any House
Banks, as provided in Section 2.C above.

 

E. Employee Wages and Other Compensation. All unpaid wages or salaries and
benefits of persons (the “Hotel Employees”) who are employed at the Hotel and
under the direction of Manager, (but specifically excluding the engineering
staff for the Property listed on Exhibit W hereto (the “Engineering Staff”)
which, as of the Closing Date, shall cease employment at the Hotel) accrued
through the Apportionment Date, including any earned (but unused) vacation days
accrued through the Apportionment Date, and any employment taxes due thereon and
any retirement plan, medical or other similar deductions therefrom or owed in
connection therewith, shall be prorated as of the Apportionment Date. Seller and
Purchaser hereby agree that the Engineering Staff shall, as of the Closing Date
cease to be employed at the Hotel and that any salaries, benefits or other
payment obligations owed toward, and liabilities in respect of the cessation of
employment of, such Engineering Staff shall be the sole and exclusive
responsibility of Seller. The parties hereto acknowledge that Manager is
currently seeking bids from third-parties to perform as of or prior to the
Closing Date the work at present performed by the Engineering Staff.

 

F. Reconciliation and Final Payment; Intent of Section. Seller and Purchaser
shall cooperate after Closing to make a final determination of the prorations
and adjustments required hereunder as soon as reasonably practicable, but in no
event later than ninety (90) days after the Closing Date (except with respect to
any item which is not determinable within such time frame, as to which the time
period shall be extended until such item is determinable). Upon the final
reconciliation of the prorations and adjustments under this Section 13, the
party which owes the other party any sums hereunder shall pay such party such
sums within ten (10) days after the reconciliation thereof. It is the intent of
the parties, subject to the provisions hereof , that all items herein which are
subject to apportionment shall result in Seller receiving all of the

 

24



--------------------------------------------------------------------------------

economic benefits and burdens of the Hotel with respect to the period prior to
the Closing Date, and Purchaser receiving all of the economic benefits and
burdens of the Hotel with respect to the period from and after the Closing Date.

 

G. Outstanding Principal of General Manager’s Mortgage Loan. Purchaser shall be
obligated to pay to Seller an amount equal to the unpaid principal balance of
General Manager’s Mortgage Loan.

 

H. Survival. The provisions of this Section 13 shall survive the Closing for a
period of one (1) year (except with respect to any item which is not
determinable within such time frame, as to which the time period shall be
extended until such item is determinable and with respect to the indemnity
contained in Section 13.C, which shall survive the Closing for a period of two
(2) years).

 

14. ACCOUNTS RECEIVABLE AND PAYABLE.

 

A. Accounts Receivable. The Accounts Receivable shall be identified on the
Closing Date and assigned to Purchaser, and Seller shall deliver to Purchaser a
list of all such Accounts Receivable. Purchaser is purchasing all Accounts
Receivable outstanding as of the Closing Date and Seller shall receive from
Purchaser at the Closing for these Accounts Receivable an amount equal to 100%
of the face value of the Accounts Receivable. Purchaser shall be responsible for
the payment of all commissions, referral fees and credit card fees relating to
the Accounts Receivable and for remitting to the appropriate authorities all
sales, use and occupancy taxes collected as part of the Accounts Receivable,
provided that the amount paid to Seller at Closing for the Accounts Receivable
is net of all such commissions, fees and taxes. Purchaser shall use its
commercially reasonable efforts to collect any accounts receivable outstanding
as of the Closing Date for a period in excess of ninety (90) days (the “Retained
Accounts Receivable”) and shall pay on a monthly basis to Seller any such
Retained Accounts Receivable so collected minus a five percent (5%) collection
fee to be retained by Purchaser. Any Retained Accounts Receivable that remain
uncollected by Purchaser for a period in excess of one hundred twenty (120) days
after the Closing Date shall automatically revert to Seller for collection by
Seller and Purchaser shall have no further rights or obligations with respect to
such Retained Accounts Receivable.

 

B. Accounts Payable. Seller shall deliver to Purchaser at Closing a list of all
outstanding trade payables and other accounts payable with regard to the Hotel
relating to any period of time prior to the Apportionment Date, excluding any
sums payable under Service Contracts (the “Accounts Payable”), whereupon
Purchaser shall assume the obligation to pay all of the Accounts Payable on or
before their respective due dates and Purchaser shall receive a credit against
the Purchase Price in an amount equal to the total of such Accounts Payable.
Purchaser shall indemnify, defend and hold harmless Seller from and against any
claim, liability, cost or expense (including reasonable attorneys’ fees)
relating to the listed Accounts Payable, which obligation shall survive the
Closing. Seller shall remain liable for the payment of all Accounts Payable not
specifically assumed by Purchaser pursuant to this Section 14(B), and shall
indemnify, defend and hold harmless Purchaser from and against any claim,
liability, cost or expense (including reasonable attorneys’ fees) relating to
such unassumed Accounts Payable, and other liabilities relating to contractual
obligations, employee or employment matters, or other

 

25



--------------------------------------------------------------------------------

uninsured third party claims for injury or damage to persons or property in
respect of the Hotel accruing prior to the Closing, which obligation shall
survive the Closing.

 

C. Survival. The provisions of this Section 14 shall survive the Closing for a
period of one (1) year.

 

15. TRANSACTION COSTS.

 

A. Taxes and Recording Fees. Purchaser and Seller shall each pay one-half of all
transfer taxes, recordation taxes, sales taxes and/or documentary stamp taxes
due in connection with the sale, transfer and conveyance of the Property.
Purchaser shall be solely responsible for all mortgage recording or indebtedness
taxes and fees due in connection with Purchaser’s financing.

 

B. Title and Survey. Purchaser shall pay all fees, premiums and other charges
for Purchaser’s owner’s title report and policy (including the cost of all
endorsements obtained by Purchaser) and all fees and charges for any Survey
updates, new survey and UCC searches ordered by Purchaser. Purchaser shall also
pay all title insurance premiums and other charges due for any lender’s title
insurance policy issued in connection with Purchaser’s financing.

 

C. Third Party Fees. Each party shall pay the fees and disbursements of its
respective attorneys, advisors and consultants.

 

D. Survival. The provisions of this Section 15 shall survive the closing.

 

16. [INTENTIONALLY OMITTED]

 

17. SAFES AND BAGGAGE.

 

A. Safes. As there are no safes or safe deposit boxes (excluding in-room safes)
available to Hotel guests to which Seller holds duplicate keys or combinations,
no Closing Date inventories or verification procedures are required with respect
thereto.

 

B. Baggage. On the Closing Date representatives of Purchaser and Seller shall
take an inventory of all baggage, valises and trunks checked or left in the care
of Seller at the Property. From and after the Closing Date, Purchaser shall be
responsible for all baggage listed in said inventory and Purchaser hereby
indemnifies and agrees to hold Seller harmless from any liability therefor.
Seller shall remain liable for any negligence or malfeasance with respect to
such baggage which occurred prior to the Closing Date as well as for claimed
omissions from said inventory, and hereby indemnifies and agrees to hold
Purchaser harmless from any liability therefor.

 

C. Survival. The provisions of this Section 17 shall survive the Closing for a
period of one (1) year.

 

26



--------------------------------------------------------------------------------

18. POST-CLOSING COVENANTS.

 

Seller and Purchaser agree that from and after the Closing Date:

 

(a) Purchaser will make all Books transferred to Purchaser available for
inspection by Seller and its representatives during business hours on reasonable
advance notice.

 

(b) Seller and Purchaser shall cooperate in timely making any filing required
pursuant to Section 1060 of the Internal Revenue Code or any regulations
promulgated thereunder.

 

(c) Seller shall cooperate with Purchaser, at Purchaser’s sole expense, in
enforcing any rights under any unexpired Warranties given by persons other than
Seller in connection with the Property.

 

The provisions of this Section 18 shall survive the Closing.

 

19. BROKERAGE.

 

A. Representation. Seller and Purchaser each warrant and represent to the other
that it has not dealt or negotiated with any broker in connection with this
transaction other than Eastdil Realty Company, L.L.C. (the “Broker”), who shall
be paid a fee by Seller pursuant to a separate agreement.

 

B. Indemnity. Seller and Purchaser each hereby agree to indemnify and hold the
other harmless from and against any and all claims, demands, causes of action,
loss, costs and expenses (including reasonable attorneys’ fees) or other
liability arising from or pertaining to any brokerage commissions, fees, or
other compensation, which may be due to any other brokers or persons retained by
them in connection with this transaction, other than the Broker (as to which
Seller will solely indemnify). Seller agrees to pay the Broker a commission
pursuant to a separate agreement.

 

C. Survival. The provisions of this Section 19 shall survive the Closing.

 

20. TAX REDUCTION PROCEEDINGS.

 

During the term of this Agreement, Seller may institute and/or continue any
proceeding or proceedings for the reduction of the assessed valuation of the
Property or any portion thereof for real estate taxes, or of any rate applicable
thereto. Seller shall not settle or compromise any pending proceedings
concerning the taxes for the period in which the Closing occurs without
Purchaser’s prior consent, which consent shall not be unreasonably withheld. The
net amount of any tax refunds or credits (after deduction of all costs and
expenses thereof, including legal fees) with respect to any portion of the
Property for a tax period in which the Closing occurs, shall be apportioned
between Seller and Purchaser as of the Apportionment Date and promptly paid. All
refunds or credits for prior tax years belong solely to Seller. The provisions
of this Section 20 shall survive the Closing.

 

27



--------------------------------------------------------------------------------

21. DAMAGE AND DESTRUCTION.

 

If, subsequent to the date hereof but prior to the Closing Date, all or any part
of the Property is damaged by fire or other casualty, the following shall apply:

 

(a) If the damage or destruction is of a material part of any Property, Seller
shall notify Purchaser of such fact and Seller and Purchaser shall each have the
option of terminating this Agreement by notice given to the other party, in
which event Purchaser shall be entitled to a return of the Deposit, together
with any interest accrued thereon, whereupon this Agreement shall terminate and
neither party hereto shall have any further obligations hereunder except for
those expressly stated to survive the termination of this Agreement. If neither
Seller nor Purchaser elects to terminate this Agreement, Seller shall, at its
option, either (i) proceed to repair the damage and restore the Property to the
same condition as existed immediately prior to the casualty, in which event
Seller shall be entitled to adjourn the Closing Date for a period of time not to
exceed one hundred eighty (180) days for the purpose of making such repairs and
restoration, or (ii) turn over to Purchaser on the Closing Date an amount equal
to the net amount of any casualty insurance proceeds collected by Seller on
account of said damage or destruction, and to the extent not so collected, to
assign to Purchaser the right to receive and settle same, in either case less
any expense actually incurred by Seller in connection with any emergency repair
by reason of such damage or destruction, provided that if the net amount of
insurance proceeds to be turned over to Purchaser is not sufficient to pay for
the cost of repairing and restoring as provided above (based upon the reasonable
estimate of Seller’s architect or contractor), Purchaser shall receive a credit
against the Purchase Price in the amount of such reasonably estimated shortfall.
For purposes hereof, a “material part” shall mean any damage or destruction, the
aggregate cost of repair or replacement of which exceeds twenty percent (20%) of
the Purchase Price of the Property.

 

(b) If there is damage to or destruction by fire or other casualty of an
immaterial part of the Property, neither party shall have the right to exclude
such Property from this transaction and the parties shall nonetheless consummate
this transaction as to such Property in accordance with this Agreement, without
any abatement of the Purchase Price or any liability or obligation on the part
of Seller by reason of said destruction or damage, provided, however, that in
such event, Seller shall notify Purchaser of such fact and shall, at Seller’s
option, either (i) proceed to repair the damage and restore the Property to the
same condition as existed immediately prior to the casualty, in which event
Seller shall be entitled to adjourn the Closing Date for a period of time not to
exceed one hundred eighty (180) days for the purpose of making such repairs and
restoration, or (ii) turn over to Purchaser on the Closing Date an amount equal
to the net amount of any casualty insurance proceeds collected by Seller on
account of said damage or destruction, and to the extent not so collected, to
assign to Purchaser the right to receive and settle same, in either case less
any expense actually incurred by Seller in connection with any emergency repair
by reason of such damage or destruction, provided that if the net amount of
insurance proceeds to be turned over to Purchaser is not sufficient to pay for
the cost of repairing and restoring as provided above (based upon the reasonable
estimate of Seller’s architect or contractor), Purchaser shall receive a credit
against the Purchase Price in the amount of such reasonably estimated shortfall.

 

28



--------------------------------------------------------------------------------

22. CONDEMNATION.

 

If, subsequent to the date hereof but prior to the Closing Date, all or any
portion of the Property is taken by eminent domain or in the event of a change
of legal grade at a Property caused by an act of governmental authority, Seller
shall promptly give Purchaser written notice thereof, and the following shall
apply:

 

(a) If a material part of the Property is taken, Seller or Purchaser may, within
ten (10) days after Purchaser’s receipt of Seller’s notice, by written notice to
the other, elect to terminate this Agreement by notice given to the other party,
in which event Purchaser shall be entitled to a return of the Deposit, together
with any interest accrued thereon, whereupon this Agreement shall terminate and
neither party hereto shall have any further obligations hereunder except for
those expressly stated to survive the termination of this Agreement.

 

(b) If a material part of the Property is taken but neither Seller nor Purchaser
elects to terminate this Agreement pursuant to paragraph (a) above, or if an
immaterial part of the Property is taken or in the event of a change of legal
grade caused by an act of governmental authority, neither party shall have any
right to terminate this Agreement, and the parties shall nonetheless proceed to
the Closing in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
such taking, provided, however, that Seller shall, at the Closing, (i) assign
and turn over, and Purchaser shall be entitled to receive and keep, the proceeds
of any award or other proceeds of such taking which may have been collected by
Seller as a result of such taking, less any portion thereof applied to the cost
of emergency repairs made by Seller prior to Closing, or (ii) if no award or
other proceeds shall have been collected, deliver to Purchaser an assignment of
Seller’s right to any such award or other proceeds which may be payable to
Seller as a result of such taking, less an amount equal to the cost of any
emergency repairs made by Seller prior to Closing, which amount shall be paid to
Seller by Purchaser at Closing.

 

(c) For the purposes hereof, a “material part” shall be deemed to mean any
taking (i) which causes a reduction in the size of any of the buildings
comprising the Improvements or materially interferes with the present use and
operation of any of such buildings, or (ii) which reduces the total area of the
Land so that the land area available for parking is insufficient to service the
Hotel thereon at maximum capacity or to provide the number of parking spaces
required under current law (considering any variance to which the Hotel is
entitled), or (iii) which results in the elimination of the sole or any required
means of legal ingress and/or egress from the Property to public roads, no
comparable, convenient, legal substitute ingress and/or egress being available.

 

29



--------------------------------------------------------------------------------

23. NOTICES.

 

All notices, demands, requests or other communications (“notices”) required to
be given or which may be given hereunder shall be in writing and shall be sent
by U.S. Express Mail, Fed Ex, UPS or any similar national overnight receipted
courier service, addressed as follows:

 

If to Seller at:   

c/o Louis Dreyfus Property Group

20 Westport Road

Wilton, Connecticut 06897

Attention: David Shepherd

With copies to:   

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention: Douglas A. Raelson

If to Purchaser, at:   

77 West Wacker Drive, Suite 4600

Chicago, IL 60601

Attention: General Counsel

With copies to:   

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, IL 60603

Attn: Phillip Gordon, Esq.

 

or to such other address or addresses as the parties may designate from time to
time by notice given in accordance with this Section 23. Notices may be given by
counsel to the respective parties hereto with the same force and effect as if
given by the parties themselves. Any notice shall be deemed given and effective
as of the date of receipt. The inability to deliver because of changed address
of which no notice was given, or rejection or other refusal to accept any notice
shall be deemed to be receipt of the notice as of the date of such attempt to
deliver or rejection or refusal to accept.

 

24. DEFAULT, REMEDIES.

 

A. PURCHASER DEFAULT. IF (I) PURCHASER SHALL FAIL TO CONSUMMATE THE PURCHASE OF
THE PROPERTY FOR ANY REASON OTHER THAN SELLER’S DEFAULT, THE CONDITIONS TO
PURCHASER’S OBLIGATIONS SET FORTH IN SECTION 11 HAVING BEEN SATISFIED OR WAIVED,
OR (II) IF PURCHASER SHALL OTHERWISE FAIL IN ANY MATERIAL RESPECT TO PERFORM ANY
OF ITS MATERIAL OBLIGATIONS OR AGREEMENTS AS AND WHEN REQUIRED HEREUNDER, THEN
SELLER SHALL HAVE THE RIGHT, AS SELLER’S SOLE AND EXCLUSIVE REMEDY, TO TERMINATE
THIS AGREEMENT ON NOTICE TO PURCHASER AND ESCROW AGENT AND TO RECEIVE, DRAW UPON
AND KEEP THE DEPOSIT, AND THE PROCEEDS THEREOF, WITH ANY INTEREST EARNED
THEREON, AS AND FOR LIQUIDATED DAMAGES AND FURTHER CONSIDERATION FOR ENTERING
INTO THIS AGREEMENT, AND, THEREUPON, THIS AGREEMENT SHALL BECOME NULL AND VOID
AND NEITHER PARTY TO THIS AGREEMENT SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER, EXCEPT FOR THOSE EXPRESSLY STATED TO SURVIVE THE TERMINATION
HEREUNDER, IT BEING THE UNDERSTANDING AND AGREEMENT OF THE PARTIES HERETO THAT
THE ACTUAL DAMAGES, COSTS AND EXPENSES SUSTAINED BY SELLER IN THE EVENT OF
PURCHASER’S DEFAULT ARE DIFFICULT, IF NOT IMPOSSIBLE, TO

 

30



--------------------------------------------------------------------------------

ASCERTAIN. ESCROW AGENT SHALL IMMEDIATELY DELIVER THE DEPOSIT (AND ANY PROCEEDS
THEREOF OR INTEREST THEREON) TO SELLER UPON RECEIPT OF SUCH NOTICE OF
TERMINATION. NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF ANY DEFAULT BY
PURCHASER UNDER THIS AGREEMENT DUE TO A BREACH AFTER CLOSING OR ANY TERMINATION
HEREOF OF ANY COVENANT, REPRESENTATION, INDEMNITY OR OTHER OBLIGATION WHICH
SURVIVES THE CLOSING OR ANY TERMINATION HEREOF, SELLER SHALL HAVE ANY AND ALL
RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN EQUITY BY REASON OF SUCH DEFAULT.

 

B. SELLER DEFAULT. IF (I) SELLER SHALL FAIL TO CONSUMMATE THE SALE OF THE
PROPERTY FOR ANY REASON OTHER THAN PURCHASER’S DEFAULT, THE CONDITIONS TO
SELLER’S OBLIGATIONS SET FORTH IN SECTION 11 HAVING BEEN SATISFIED OR WAIVED, OR
(II) IF SELLER SHALL OTHERWISE FAIL IN ANY MATERIAL RESPECT TO PERFORM ANY OF
ITS MATERIAL OBLIGATIONS OR AGREEMENTS AS AND WHEN REQUIRED HEREUNDER, OR (III)
IF ANY REPRESENTATION OR WARRANTY MADE BY SELLER HEREIN SHALL HAVE BEEN
MATERIALLY INCORRECT WHEN MADE OR WHEN RATIFIED AT CLOSING, THEN PURCHASER SHALL
HAVE THE RIGHT, AS PURCHASER’S SOLE AND EXCLUSIVE REMEDY, TO PURSUE EITHER ONE
OF THE FOLLOWING: (X) TO TERMINATE THIS AGREEMENT BY NOTICE TO SELLER AND ESCROW
AGENT WHEREUPON THE DEPOSIT (INCLUDING ANY PROCEEDS THEREOF OR INTEREST THEREON)
SHALL BE RETURNED TO PURCHASER BY ESCROW AGENT; OR (Y) SEEK SPECIFIC PERFORMANCE
OF THIS AGREEMENT, PROVIDED THAT ANY ACTION OR PROCEEDING SEEKING SUCH RELIEF IS
COMMENCED NO LATER THAN THIRTY (30) DAYS AFTER THE CONTEMPLATED CLOSING DATE.
NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF ANY DEFAULT BY SELLER UNDER THIS
AGREEMENT DUE TO A BREACH AFTER CLOSING OR ANY TERMINATION HEREOF OF ANY
COVENANT, REPRESENTATION, INDEMNITY OR OTHER OBLIGATION WHICH SURVIVES THE
CLOSING OR ANY TERMINATION HEREOF, PURCHASER SHALL HAVE ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE AT LAW OR IN EQUITY BY REASON OF SUCH DEFAULT.

 

25. ENTIRE AGREEMENT.

 

This Agreement contains all of the terms agreed upon between the parties with
respect to the subject matter hereof.

 

26. AMENDMENTS.

 

This Agreement may not be changed, modified or terminated, except by an
instrument executed by all of the parties hereto.

 

27. WAIVER.

 

No provisions or conditions of this Agreement may be waived by either party
hereto except in writing. No waiver by either Seller or Purchaser of any failure
or refusal of the

 

31



--------------------------------------------------------------------------------

other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply by such other party.

 

28. PARTIAL INVALIDITY.

 

If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

 

29. SECTION HEADINGS.

 

The headings of the various sections of this Agreement have been inserted only
for the purposes of convenience, and are not part of this Agreement and shall
not be deemed in any manner to modify, explain, expand or restrict any of the
provisions of this Agreement.

 

30. GOVERNING LAW.

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York applicable to contracts made and to be performed
entirely within the State of New York.

 

31. JURISDICTION.

 

Any action or proceeding concerning this Agreement shall be commenced only in a
state or federal court of competent jurisdiction located in the State of New
York, County of New York, and the parties hereby expressly and irrevocably
submit themselves to the jurisdiction of said courts and waive any objections
they may now or hereafter have based on venue and/or forum non-conveniens. In
any legal action or proceeding, the parties hereby waive their right to trial by
a jury.

 

32. ATTORNEYS’ FEES, ACTIONS.

 

Should either party employ an attorney or attorneys to enforce any of the
provisions hereof or to protect its interest in any manner arising under this
Agreement, the non-prevailing party in any such action or proceeding (the
finality of which is not legally contested) shall pay to the prevailing party
all costs, damages, fees and expenses, including reasonable attorneys’ fees,
expended or incurred in connection therewith.

 

33. FURTHER ASSURANCES.

 

Seller and Purchaser will do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, assignments, notices, transfers and
assurances as may be reasonably required by any party hereto or by the Title
Company in order to consummate the transactions contemplated by this Agreement.
However, the foregoing shall not be deemed to (i) require Seller or Purchaser to
expend a sum of money which they could not reasonably have

 

32



--------------------------------------------------------------------------------

anticipated on the date of execution of this Agreement, or (ii) require Seller
or Purchaser to incur any liability beyond that expressly provided for in this
Agreement.

 

34. SUCCESSORS AND ASSIGNS.

 

This Agreement and all covenants, representations, warranties and indemnities
herein shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

35. COUNTERPARTS.

 

This Agreement may be executed in several counterparts, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument. Executed counterparts
may be delivered by facsimile or other means of electronic transmission.

 

36. ASSIGNMENT.

 

This Agreement may not be assigned by Purchaser without the prior written
consent of Seller, which Seller may grant or deny in its sole and absolute
discretion; provided, however, that Purchaser shall be permitted to assign this
Agreement without the prior consent of Seller to any entity wholly owned and
controlled by Purchaser or that is under common control with Purchaser, provided
(i) notice thereof is given to Seller at least ten (10) business days prior to
the Closing, (ii) Purchaser and its assignee enter into a written assignment and
assumption agreement in which the assignee assumes all of Purchaser’s
obligations hereunder, and (iii) a copy of such assignment and assumption
agreement is delivered to Seller. In the event of any such permitted assignment,
any references in this Agreement to Purchaser shall be construed to mean the
assignee to which the Purchaser named herein shall have assigned its rights
under this Agreement, and which shall have assumed, all of the obligations of
the Purchaser under this Agreement. Notwithstanding the assumption of this
Agreement by such assignee, the Purchaser named herein shall remain liable for
all of the Purchaser’s obligations hereunder and shall not be deemed to be
released as a result of such permitted assignment and assumption.

 

37. SURVIVAL.

 

Except as may be expressly set forth herein, none of the covenants,
representations, warranties and indemnities of either party hereto shall survive
the Closing or the delivery of the deed. Provided that notice of such claim as
may give rise to liability under any indemnity contained herein is given prior
to the expiration of the period set forth for such indemnity’s lapse, the
liability relating to such notice and indemnity shall continue until resolved or
finally adjudicated.

 

38. LIMITATION ON LIABILITY.

 

A. No Personal Liability. No officer, director, member, partner, shareholder,
employee, agent or other representative of either Seller or Purchaser shall have
any personal liability under this Agreement.

 

33



--------------------------------------------------------------------------------

B. Limits of Seller’s Liability. Seller shall have no liability for the breach
of any representation, warranty, covenant, indemnity or other obligation
expressly stated to survive the Closing hereunder (collectively, “Seller’s
Post-Closing Obligations”), unless and until the aggregate amount of Purchaser’s
out-of-pocket damages and expenses directly resulting from such breaches shall
exceed $100,000. Furthermore, Seller’s aggregate liability under this Agreement
for the breach of any and all of Seller’s Post-Closing Obligations, including
but not limited to those post-closing obligations set forth in Sections 7, 10,
13, 14, 15, 17, 18, 19 and 20, but specifically excluding fraud or intentional
misconduct, shall in no event exceed $10,000,000.

 

39. CONFIDENTIALITY.

 

A. Press Releases. Neither Seller nor Purchaser nor any Affiliate of either (as
used in this Agreement, “Affiliate” shall have the meaning ascribed to it in
Rule 12b-2 of the General Rules and Regulations under the Securities and
Exchange Act of 1934, as amended, and, when used in connection with Seller or
Purchaser shall include each officer, director, member or partner thereof) shall
issue any press release nor otherwise make public any information with respect
to this Agreement or the transactions contemplated hereby prior to the Closing
Date, without the prior written consent of the other. Notwithstanding the
foregoing, either party or its Affiliates may issue press releases and may refer
to this Agreement and the transactions contemplated hereby in any filing
pursuant to securities laws or stock exchange listing obligations or as required
by law or advised by counsel to be in accordance with law, provided that, with
respect to any press release, the other party has been provided with an
opportunity to review and comment upon such release, although any changes to
such release proposed by such other party shall be made in the sole discretion
of the party issuing the press release. No press release shall contain any
inaccurate or misleading information. After the Closing has occurred hereunder,
there shall be no restrictions on the issuance of press releases by any party
hereunder.

 

B. Confidentiality. Until such time as a press release has been issued, and then
only to the extent of the information disclosed in such press release, neither
Seller nor Purchaser shall discuss or disclose the existence of this
transaction, the terms of this Agreement or the identity of the parties hereto
with any other person or entity, including Hotel Employees, except for those
employees, prospective lenders, advisors, attorneys, consultants and other
professionals required to implement the terms of this Agreement or to assist in
Purchaser’s due diligence and who have agreed to maintain the confidentiality of
the transaction and the information they receive, and except to the extent
required by law or advised by counsel to be in accordance with law. Except to
the extent otherwise provided herein, required by law or advised by counsel to
be in accordance with law, until the consummation of the transactions
contemplated by this Agreement, Purchaser shall hold, and shall cause its
Affiliates to hold, the Due Diligence Materials confidential. The Due Diligence
Materials shall not be disclosed, discussed or made known to any person without
the prior written consent of the Seller, except to the employees, officers or
directors of Purchaser or any of its Affiliates, to Purchaser’s prospective
lenders and their counsel, to any prospective hotel franchisors, any marketing
company employed to do feasibility studies, or any investment banking,
accounting, legal or other professional advisers, or to any environmental or
engineering consultants with whom Purchaser desires to consult in connection
with the proposed transaction, and provided that all such persons have agreed to
maintain the confidentiality of the transaction and of the information they
receive.

 

34



--------------------------------------------------------------------------------

C. Survival. The provisions of this Section 39 shall survive the Closing or the
termination of this Agreement.

 

40. TIME PERIODS.

 

If the final day of any time period or limitation set out in any provision of
this Agreement falls on a Saturday, Sunday or legal holiday under the laws of
the State of New York or of the Federal government, then and in such event the
time of such period shall be extended to the next day which is not a Saturday,
Sunday or legal holiday. As used herein, the term “business days” shall mean any
day which is not a Saturday, Sunday or legal holiday in the State of New York.

 

41. SOIL CONDITION.

 

In accordance with the provisions of §42-608 of the District of Columbia Code,
according to the “Soil Survey of the District of Columbia” (prepared by the
United States Department of Agriculture, Soil Conservation Service, and issued
July 1976) at page 50 and map sheet 9 at the back of the publication, the
condition of the soil of the Land is that of “Urban Land” (Ub). Further
information concerning the characteristic of the soil and the Land may be
obtained from a soil testing laboratory, the District of Columbia Department of
Environmental Services or the Soil Conservation Service of the Department of
Agriculture.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed the day and year first above written.

 

SELLER:

LD GEORGETOWN PLAZA ASSOCIATES LLC,
a Delaware limited liability company

By:

  LD Property Management Inc., its manager    

By:

 

/s/ David Shepherd

        Name: David Shepherd         Title:   Vice President PURCHASER: SHC
WASHINGTON, L.L.C., a Delaware limited liability company

By:

 

/s/ James E. Mead

    Name: James E. Mead    

Title:   Executive Vice President

            and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

Legal Description of the Land

 

Lots 30 and 31 in the subdivision made by Georgetown Plaza Associates in Square
1195, as per plat recorded in Liber 165 at folio 142 of the Records of the
Office of the Surveyor for the District of Columbia.

 

ALSO, Part of Lot 1 in Square 25 in Holmead’s Addition to Georgetown, now known
as Square 1195, in the City of Washington, also part of Lot 12 in Square 25, in
Deakins, Lee and Casanave’s Addition to Georgetown, now known as Square 1195, in
the City of Washington, described in accordance with a Plat of Computation
recorded in Survey Book 172 at page 72, of the Records of the Office of the
Surveyor of the District of Columbia, as follows:

 

BEGINNING for the same at a point in the Southerly line at Pennsylvania Avenue
Northwest, distant Southeasterly 63.10 feet from the Southeast corner of 29th
Street and Pennsylvania Avenue; and running thence Southeasterly along said line
of Pennsylvania Avenue, 13.34 feet to the center line of the party wall between
premises 2822 and 2820 Pennsylvania Avenue; thence South 00 degrees 15 minutes
West along said center line and a prolongation thereof, 58.96 feet; thence West,
12.50 feet to intersect a South prolongation of the center line of the party
wall between premises 2822 and 2822 1/2 Pennsylvania Avenue; thence North 00
degrees 15 minutes East along said prolongation and said center line of said
party wall 63.67 feet to the place of beginning.

 

NOTE: At the date hereof the above described land is designated on the Records
of the Assessor of the District of Columbia for taxation purposes as Lot 815 in
Square 1195.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

Excluded FF&E

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

Equipment Leases

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

Service Contracts

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

Space Leases and Lease Deposits

 

1. Lease dated October 22, 1996 between Georgetown Plaza Associates and Guarisco
Gallery, Ltd.

 

  a) First Amendment to Retail Lease dated December 18, 2002.

 

Note: no security deposit.

 

2. Lease dated March 30, 2005 between Georgetown Plaza Associates and Yannick
Lubiato and Corrine Lubiato.

 

Note: Security Deposit of $28,200.00.

 

3. Lease dated February 5, 1992 between Georgetown Plaza Associates and George
and Denise Ozturk.

 

  a) First Amendment to Retail Lease dated July 16, 1997.

 

  b) Second Amendment to Retail Lease dated May 19, 2005.

 

Note: no security deposit.

 

4. Lease dated November 6, 1996 between Georgetown Plaza Associates and Pardoe
Real Estate, Inc.

 

  a) Tenant/Owner Agreement—Revision #4 dated October 24, 1997.

 

  b) Letter dated December 15, 1998 notifying Landlord of the sale and transfer
of Pardoe Real Estate, Inc. to NRT, Inc.

 

  c) Letter Agreement dated March 14, 2002 for temporary signage and
notification of name change.

 

  d) Letter dated April 18, 2002 with trade name change from NRT, Inc. to NRT
Mid-Atlantic, Inc. dba Coldwell Banker Residential Brokerage.

 

  e) Trade Name Change Amendment dated July 19, 2002.

 

Note: no security deposit.

 

5. Lease dated April 24, 2001 between Georgetown Plaza Associates and SNH
Designe Corp.

 

Note: no security deposit.

 

6. Lease dated April 24, 2001 between Georgetown Plaza Associates and SNP, Inc.

 

Note: no security deposit.

 

7. Lease dated 2000 between Georgetown Plaza Associates and Kalama Beach
Corporation II, as modified by the revised pages attached to the letter from
tenant to landlord dated March 19, 2001, showing tenant as Kalama Gifts and
Sundries LLC (which has been designated the April 2, 2001 Amendment).

 

Note: [no security deposit.]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

 

Rooms Agreements

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

 

Trade Names and Marks

 

None.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

 

Escrow Agreement

 

ESCROW AGREEMENT

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY, located at 1015 15th Street, N.W.,
Suite 300, Washington, D.C. 20005, hereinafter referred to as “Escrow Holder”,
hereby agrees to act as escrow agent in connection with the $10,000,000.00 (the
“Escrow Deposit”) to be wired to Escrow Holder’s trust account described on
Exhibit A pursuant to a certain Purchase and Sale Agreement by and between LD
GEORGETOWN PLAZA ASSOCIATES LLC, with an address c/o Louis Dreyfus Property
Group, 20 Westport Road, Wilton, CT 06897, as Seller, and SHC WASHINGTON,
L.L.C., a Delaware limited liability company, with an address at 77 West Wacker
Drive, Suite 4600, Chicago, IL 60601, as Purchaser, dated January     , 2006
(the “Purchase Agreement”) for the sale of the property described in the
Purchase Agreement.

 

Escrow Holder agrees to hold such funds in escrow in accordance with the terms
and provisions of this Agreement, until the following conditions are met:

 

Upon receipt of an executed W-9 Form from Purchaser stating Purchaser’s Federal
Tax Identification Number                                 , the Escrow Deposit
shall be placed in an interest-bearing account (the “Account”) and all interest
accrued thereon shall belong to the party entitled to receive the Escrow
Deposit.

 

1. Escrow Holder is acting solely as a stakeholder hereunder. Escrow Holder’s
duties shall be determined solely by the express provisions of this Agreement
and are purely ministerial in nature. Escrow Holder shall disburse the Escrow
Deposit pursuant to written instructions of the parties hereto. Notwithstanding
the foregoing, if either Seller or Purchaser notifies Escrow Holder that the
other party is in default under the Purchase Agreement (a “Notice of Default”)
and demands that the Escrow Deposit be delivered to it, Escrow Holder shall
deliver the Escrow Deposit to the demanding party on the fifth (5th) business
day after receipt of such Notice of Default, unless the other party notifies
Escrow Holder of its objection to such delivery prior thereto. Any Notice of
Default given to Escrow Holder shall also be given simultaneously to the party
claimed to be in default in accordance with paragraph 5 below. If a dispute
arises between the parties regarding the disposition of the Escrow Deposit,
Escrow Holder shall continue to hold the Escrow Deposit until it has received
joint instructions from Seller and Purchaser or until otherwise instructed
pursuant to a court order.

 

2.

If a dispute arises and proceedings regarding the disposition of the Escrow
Deposit are not begun and diligently continued, Escrow Holder may, but is not
required to take such affirmative steps as Escrow Holder may, at its option,
elect in order to terminate its duties as escrow agent, including retaining
counsel and bringing an appropriate action or proceeding for leave to deposit
the Escrow Deposit with a court of competent jurisdiction and commencing an
action for interpleader (Purchaser and Seller agreeing that (i) such
commencement of an action for interpleader shall terminate Escrow Holder’s
duties hereunder and (ii) Purchaser and Seller are jointly and severally
responsible for any and

 

H-1



--------------------------------------------------------------------------------

 

all fees incurred by Escrow Holder (including attorney’s fees) in the event
Escrow Holder is required to commence an action for interpleader). Upon delivery
of the funds as provided herein, Escrow Holder shall be fully relieved and
discharged of any further responsibility and liability hereunder.

 

3. Escrow Holder shall not be liable for, and the parties hereto each release
Escrow Holder from, any mistake of fact or error of judgment or any acts or
omissions of any kind unless caused by Escrow Holder’s willful misconduct or
gross negligence. Escrow Holder shall be entitled to rely on any instrument or
signature believed by it to be genuine and may assume that any person purporting
to give any writing, notice, or instruction in connection with this Agreement is
duly authorized to do so by the party on whose behalf such writing, notice, or
instruction is given. Upon delivery of the funds as provided herein, Escrow
Holder shall be fully relieved and discharged of any further responsibility and
liability hereunder.

 

4. The undersigned hereby jointly and severally indemnify Escrow Holder for and
hold Escrow Holder harmless against any loss, liability, or expense incurred by
Escrow Holder that arises out of or is in connection with the acceptance of or
the performance of its duties under this Agreement, as well as the costs and
expenses, including reasonable attorneys’ fees and disbursements, of defending
against any claim or liability arising under this Agreement or of commencing any
action or proceeding authorized under this Agreement or of otherwise pursuing
Escrow Holder’s rights under this Agreement, unless caused by Escrow Agent’s
willful misconduct or gross negligence.

 

5. Any notice to any of the parties hereto shall be in writing and either
delivered by hand or overnight receipted delivery by U.S. Express Mail, Fed Ex,
UPS, or other nationally recognized overnight delivery service, to the parties
at the addresses set forth above, with a copy to the respective attorneys for
Seller and Purchaser at the addresses set forth below. Notices to Escrow Holder
shall be addressed to the attention of David P. Nelson. Each notice shall be
deemed given (i) on the same day, if delivered by hand, or (ii) on the following
business day, if sent by overnight delivery. Notices may be given on behalf of
Seller and Purchaser by their respective counsel listed below.

 

Attorney for Seller:

   Paul, Hastings, Janofsky & Walker LLP     

75 East 55th Street

    

New York, New York 10022

    

Attn: Douglas A. Raelson, Esq.

    

Telephone No.: (212) 318-6850

    

Telecopy No.: (212) 230-7644

Attorney for Purchaser:

  

Perkins Coie LLP

    

131 South Dearborn Street, Suite 1700

Chicago, IL 60603

    

Attn: Phillip Gordon, Esq.

    

Telephone No.: (312) 324-8600

    

Telecopy No.: (312) 324-9600

 

H-2



--------------------------------------------------------------------------------

6. In the event of any discrepancy between the provisions of this Escrow
Agreement and the provisions of the Purchase Agreement, the provisions of this
Escrow Agreement shall control. This Agreement shall be binding on the parties
hereto and their respective successors and assigns. This Agreement shall be
governed by and construed in accordance with New York law.

 

Dated: As of January     , 2006

 

COMMONWEALTH LAND TITLE

INSURANCE COMPANY, AS ESCROW

HOLDER

By:        

Name:

   

Title:

 

H-3



--------------------------------------------------------------------------------

Accepted and Approved

     

Accepted and Approved

Seller:

     

Purchaser:

LD GEORGETOWN PLAZA ASSOCIATES LLC

     

SHC WASHINGTON, L.L.C.

By:

 

LD Property Management Inc., its manager

     

By:

                           

Name:

   

By:

                 

Title:

       

Name:

 

David Shepherd

                   

Title:

 

Vice President

           

 

H-4



--------------------------------------------------------------------------------

EXHIBIT A

 

WIRE INSTRUCTIONS

 

BANK NAME:   

Bank of America, N.A.

1850 Gateway Boulevard

Concord, CA 94524

ABA NO:    0260-0959-3 ACCOUNT NAME:   

LANDAMERICA FINANCIAL GROUP, INC./

COMMERCIAL SETTLEMENTS, INC. ESCROW ACCOUNT

ACCOUNT NO.:    4126177525 RE:   

Advise:             David Nelson

File:                   10808987/05-002260

 

H-5



--------------------------------------------------------------------------------

EXHIBIT I

 

Survey

 

ALTA/ACSM Land Title Survey, Lots 30 & 31 Square 1195, Recorded in the
Surveyor’s Office of the District of Columbia in Book 165 Page 142 and
Assessment Lot 815, Instrument 21906 Northwest, Washington, District of
Columbia, prepared by Fowler Associates, Inc. as of December 1986 and last
updated and recertified April 1, 2004 by James M. Fowler, Jr.

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

 

Permitted Encumbrances

 

(1) Public space (vault) rental subsequent to June 30, 2006, not yet a lien.

 

(2) Rights of way for sewers granted to the District of Columbia by instruments
recorded April 1, 1909 in Liber 3210 at pages 308, 309 and 312 among the land
records of the District of Columbia.

 

(3) Deed of Easement for pedestrian ingress and egress recorded July 28, 1981 as
Instrument No. 24206 among the land records of the District of Columbia.

 

(4) Rights reserved to the District of Columbia to operate, maintain or
reconstruct utilities located on the portion of 28th Street closed as shown in
Liber No. 132 at folio 138 of the Records of the Office of the Surveyor for the
District of Columbia among the land records of the District of Columbia.

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

 

Form of Manager Estoppel

 

ESTOPPEL CERTIFICATE

 

                    , 2006

 

To: SHC Washington, L.L.C.

 

Re: Hotel: Four Seasons Hotel Washington

Owner: LD Georgetown Plaza Associates LLC, a Delaware limited liability company,
successor by conversion to Georgetown Plaza Associates, a New York general
partnership

Operator: Four Seasons Hotels Limited

Second Amended and Restated Hotel Management Agreement dated as of January 1,
1997

 

SHC Washington, L.L.C., a Delaware limited liability company (the “Purchaser”),
has requested that the undersigned, Four Seasons Hotels Limited, a corporation
amalgamated under the laws of the Province of Ontario, Canada (“Operator”), as
the operator under that certain Second Amended and Restated Hotel Management
Agreement dated as of January 1, 1997 as amended by a letter dated February 10,
2005 (the “Management Agreement”), by and between Operator and Georgetown Plaza
Associates, a New York general partnership and predecessor-in-interest to LD
Georgetown Plaza Associates LLC, a Delaware limited liability company (“Owner”),
certify to Purchaser certain matters as set forth below. All capitalized terms
used but not otherwise defined herein shall be defined as provided in the
Management Agreement.

 

The following statements are made with the knowledge that Purchaser and its
successors and permitted assigns under the Purchase and Sale Agreement dated
January                     , 2006 between Owner and Purchaser may rely on them
in connection with the purchase of the Project. Operator, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby certifies to Purchaser that the following statements are true and correct
as of the date hereof and agrees with Purchaser as follows:

 

  1. The Management Agreement is in full force and effect and has not been
modified or amended in any respect whatsoever. To the knowledge of Operator, the
Management Agreement embodies the entire agreement and understanding between
Owner and Operator with respect to the subject matter of the Management
Agreement. A true, complete, and correct copy of the Management Agreement is
attached hereto as Exhibit A.

 

K-1



--------------------------------------------------------------------------------

  2. Operator has not given any notice of any default by Owner under the
Management Agreement that has not been cured as of the date hereof, nor has
Operator received from Owner any notice of any default by Operator under the
Management Agreement that has not been cured as of the date hereof. To the
knowledge of Operator, no default or event under the Management Agreement on the
part of either Owner or Operator has occurred, for which either party would be
entitled as of the date hereof to give notice of default under the Management
Agreement, terminate the Management Agreement, or exercise any other remedies
for a breach or default thereunder by the other party.

 

  3. To the knowledge of Operator, no dispute exists under the Management
Agreement (notice of which has been given by Owner or Operator to the other)
relating to Owner’s funding of working capital to Operator for the operation of
the Project or relating to the funding of any capital improvements to the
Project, which has not been resolved as of the date hereof.

 

  4. Operator has made no advances of funds or any other payments, in either
case in the nature of a loan to Owner except for a loan secured by a Deed of
Trust dated April 30, 2004 in the original principal amount of $5,000,000 which,
in accordance with the provisions of a Loan Agreement dated April 30, 2004
between Owner and Operator, is required to be repaid by Owner immediately upon
the occurrence of, and as a condition of, among other things, any direct or
indirect sale, transfer or assignment of all or any part of the Project.

 

  5. Neither Operator, nor to Operator’s knowledge, Owner has received any
notice in writing of any present violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use, operation or condition of the Project which has not been cured as of the
date hereof

 

  6. To Operator’s knowledge, all amounts due and payable to Operator under the
Management Agreement which are required to be paid on or prior to the date
hereof have been paid in full. As used in this paragraph, “Operator’s knowledge”
means the actual knowledge of the Director of Finance of the Project without due
inquiry or investigation and without any personal liability on the part of the
Director of Finance of the Project. The Refurbishing Fee and the Centralized
Purchasing Fee payable to Operator in connection with the renovation of the
Hotel completed in 2005 has been paid in full. As of the date hereof, the amount
of (a) the Corporate Sales and Marketing Charge is 0.87% of budgeted Hotel
Revenue, (b) the Corporate Advertising Charge is 0.6% of budgeted Hotel Revenue,
and (c) the Centralized Reservation Service Charge is Cdn.$49.00 per month per
guest room in the Project. As of the date hereof, there are no deferred Basic
Fees payable to Operator

 

  7. The amount of funds held in the Capital Reserve on December 31, 2005 was
$4,035.86.

 

  8. The person signing this letter on behalf of Operator is a duly authorized
officer of Operator.

 

K-2



--------------------------------------------------------------------------------

The foregoing acknowledgements are given by Operator solely in its capacity as
operator under the Management Agreement without prejudice to any rights arising
under any other contract or agreement to which it is a party.

 

[Signature Page Follows Immediately]

 

K-3



--------------------------------------------------------------------------------

THIS ESTOPPEL CERTIFICATE has been executed as of the date set forth above.

 

OPERATOR:

FOUR SEASONS HOTELS LIMITED,

a corporation amalgamated under the laws of the Province of Ontario, Canada

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

K-4



--------------------------------------------------------------------------------

EXHIBIT A TO ESTOPPEL CERTIFICATE

 

Management Agreement

 

(See Attached)

 

K-5



--------------------------------------------------------------------------------

EXHIBIT L

 

Environmental Documents

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M

 

Form of Deed

 

WHEN RECORDED RETURN TO:

 

SPECIAL WARRANTY DEED

 

THIS DEED, made this          day of                     , 2006, by and between
LD Georgetown Plaza Associates LLC, a Delaware limited liability company,
successor by conversion to Georgetown Plaza Associates, a New York general
partnership, having an address c/o Louis Dreyfus Property Group, 20 Westport
Road, Wilton, CT 06897 (“Grantor”); and SHC Washington, L.L.C., a Delaware
limited liability company, having an office at 77 West Wacker Drive, Suite 4600,
Chicago, IL 60601 (“Grantee”).

 

WITNESSETH

 

That for and in consideration of the sum of Ten Dollars ($10.00), cash in hand
paid, and other good and valuable consideration, receipt whereof is hereby
acknowledged, Grantor does hereby grant, bargain, sell and convey, with special
warranty of title, unto Grantee, its successors and assigns, in fee simple
absolute, all that certain parcel of land (the “Land”), together with the
improvements, rights, privileges and appurtenances thereunto belonging, situate
and being in the District of Columbia, and more particularly described on
Schedule 1 attached hereto and made a part hereof;

 

TOGETHER WITH all of Grantor’s right, title and interest, if any, in or to all
and singular the tenements, hereditaments, easements, rights of way,
reservations, privileges, appurtenances and interests in leases, including
without limitation, minerals, oil and gas rights, air, water and development
rights, road, easements, streets and ways adjacent to the Land, and in profits
or rights or appurtenances in any way belonging or pertaining to the Land;

 

TOGETHER WITH all of Grantor’s right, title and interest, if any, in or to
(i) all minerals, oil, gas and other hydro-carbon substances on or under the
Land, (ii) all adjacent strips, streets, roads, alleys and rights-of-ways,
public or private, open or proposed, (iii) all easements, hereditaments, whether
or not of record, and (iv) all access, air, water, riparian, development
(including without limitation transferable development rights), utility and
solar rights.

 

AND Grantor, for itself, its successors and assigns, warrants that Grantor has
lawful authority to sell and convey said property, and warrants specially the
property hereby conveyed and will execute such further assurances of said
property as may be requisite.

 

M-1



--------------------------------------------------------------------------------

This conveyance is subject to all matters of record, including those described
on Schedule 2 attached hereto.

 

IN WITNESS WHEREOF, Grantor has caused this Special Warranty Deed to be executed
as of the day and year first written above.

 

WITNESS:      

LD GEORGETOWN PLAZA ASSOCIATES LLC,

       

a Delaware limited liability company

       

By:

               

Name: 

               

Title:

   

 

M-2



--------------------------------------------------------------------------------

DISTRICT OF COLUMBIA

   *   

TO WIT:

 

I HEREBY CERTIFY, that on this          day of                     , 2006,
before me, the undersigned Notary Public of said jurisdiction, personally
appeared                                                                  ,
known to me (or satisfactorily proven) to be the person whose name is subscribed
to the within instrument, who acknowledged himself/herself to be the
                                                  of LD Georgetown Plaza
Associates LLC, a                                                       (the
“Company”), and that as such, being authorized to do so, acknowledged that
he/she executed the foregoing and annexed document on behalf of the Company, for
the purposes therein contained and acknowledged the same to be the act and deed
of said Company and that he/she delivered the same as such.

 

WITNESS my hand and Notarial Seal.

 

 

Notary Public

 

My Commission Expires:

 

M-3



--------------------------------------------------------------------------------

EXHIBIT N

 

Form of Bill of Sale

 

BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS, that LD Georgetown Plaza Associates LLC, a
Delaware limited liability company, successor by conversion to Georgetown Plaza
Associates, a New York general partnership, having an address c/o Louis Dreyfus
Property Group, 20 Westport Road, Wilton, CT 06897 (“Seller”), for Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, paid by SHC Washington, L.L.C., a Delaware
limited liability company, having an office at 77 West Wacker Drive, Suite 4600,
Chicago, IL 60601 (“Purchaser”), has bargained and sold and by these presents
does grant and convey unto Purchaser, its successors and assigns, all of
Seller’s right, title and interest in and to the FF&E and Supplies located at
the Property known as and by Street Nos. 2800, 2810 and 2822 Pennsylvania
Avenue, Washington, D.C., as such terms are defined in that certain Purchase and
Sale Agreement between Seller and Purchaser dated January __, 2006 (the “Sale
Agreement”).

 

TO HAVE AND HOLD the Personal Property unto Purchaser, its successors and
assigns, forever, “as is”, without any representation, warranty or recourse
whatsoever, express or implied, including, without limitation, any
representation as to merchantability or fitness for a particular purpose, except
as otherwise expressly set forth in the Sale Agreement.

 

IN WITNESS WHEREOF, Seller has duly executed this Bill of Sale as of the
             day of                     , 2006.

 

SELLER:

LD Georgetown Plaza Associates LLC

By:

       

Name:

   

Title:

 

N-1



--------------------------------------------------------------------------------

EXHIBIT O

 

Form of Assignment and Assumption of Service Contracts,

Equipment Leases and Rooms Agreements

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,

EQUIPMENT LEASES AND ROOMS AGREEMENTS

 

THIS AGREEMENT, made this              day of                         , 2006, by
and between LD Georgetown Plaza Associates LLC, a Delaware limited liability
company, successor by conversion to Georgetown Plaza Associates, a New York
general partnership (“Assignor”), and SHC Washington, L.L.C., a Delaware limited
liability company, (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, by Purchase and Sale Agreement dated as of January __, 2006, by and
between Assignor and Assignee (the “Sale Agreement”; capitalized terms used but
not otherwise defined herein shall be defined as provided in the Sale
Agreement), Assignee has agreed to purchase from Assignor, and Assignor has
agreed to sell to Assignee, certain property located at Street Nos. 2800, 2810
and 2822 Pennsylvania Avenue, Washington, D.C., and more particularly described
in the Sale Agreement (the “Property”); and

 

WHEREAS, Assignor desires to assign to Assignee as of the date hereof Assignor’s
interest in each and all of those certain service, maintenance and supply
contracts set forth on Schedule 1 annexed hereto (the “Service Contracts”),
those certain equipment leases set forth on Schedule 2 annexed hereto (the
“Equipment Leases”), and those certain room agreements set forth on Schedule 3
annexed hereto (the “Room Agreements”), and Assignee desires to accept such
assignment and assume the obligations of Assignor under the Service Contracts,
Equipment Leases, and Room Agreements from and after the date hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Assignor hereby assigns, sets over and transfers unto Assignee to have and to
hold from and after the date hereof all of the right, title and interest of
Assignor in, to and under the Service Contracts, Equipment Leases, and Room
Agreements, and Assignee hereby accepts the within assignment and assumes and
agrees with Assignor to perform and comply with and to be bound by all the
terms, covenants, agreements, provisions and conditions of the Service
Contracts, Equipment Leases, and Room Agreements on the part of Assignor
thereunder accruing on and after the date hereof, in the same manner and with
the same force and effect as if Assignee had originally executed the Service
Contracts, Equipment Leases, and Room Agreements.

 

2. Assignee hereby unconditionally, absolutely and irrevocably agrees to
indemnify and hold Assignor harmless of, from and against any and all costs,
claims, obligations, damages, penalties, causes of action, losses, injuries,
liabilities and expenses, including, without limitation, reasonable attorneys’
fees, accruing under the Service Contracts, Equipment Leases, and Room
Agreements on and after the date hereof.

 

O-1



--------------------------------------------------------------------------------

3. This Agreement shall not be construed as a representation or warranty by
Assignor as to the transferability of the Service Contracts, Equipment Leases or
Rooms Agreements and Assignor shall have no liability to Assignee in the event
that any or all of the Service Contracts (i) are not transferable to Assignee or
(ii) are cancelled or terminated by reason of this assignment or any acts of
Assignee, it being understood that the assignments herein are made without
representation, warranty or recourse of any kind express or implied, except as
otherwise expressly set forth in the Sale Agreement.

 

4. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5. This Agreement may be executed in counterparts, each of which shall be deemed
an original and all of which counterparts taken together shall constitute one
and the same agreement.

 

[Signature Page Follows]

 

O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ASSIGNOR:

LD Georgetown Plaza Associates LLC

By:

       

Name:

   

Title:

ASSIGNEE:

SHC Washington, L.L.C.

By:

       

Name:

   

Title:

 

O-3



--------------------------------------------------------------------------------

Schedule 1

 

Service Contracts

 

O-4



--------------------------------------------------------------------------------

Schedule 2

 

Equipment Leases

 

O-5



--------------------------------------------------------------------------------

Schedule 3

 

Rooms Agreements

 

O-6



--------------------------------------------------------------------------------

EXHIBIT P

 

Form of Assignment and Assumption of Space Leases, Lease Deposits and Off-Site
Rental Agreement

 

ASSIGNMENT AND ASSUMPTION OF SPACE LEASES, LEASE DEPOSITS AND OFF-SITE RENTAL
AGREEMENT

 

ASSIGNMENT AND ASSUMPTION OF SPACE LEASES, LEASE DEPOSITS AND OFF-SITE RENTAL
AGREEMENT, dated                     , 2006, between LD Georgetown Plaza
Associates LLC, a Delaware limited liability company, successor by conversion to
Georgetown Plaza Associates, a New York general partnership, having an office
c/o Louis Dreyfus Property Group, 20 Westport Road, Wilton, CT 06897
(“Assignor”) and SHC Washington, L.L.C., a Delaware limited liability company,
having an office at 77 West Wacker Drive, Suite 4600, Chicago, IL 60601
(“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor has this day sold and conveyed to assignee the real property
more particularly described in Schedule 1 annexed hereto and made a part hereof
(the “Premises”).

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration paid by Assignee to Assignor, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby assigns, transfers
and conveys to Assignee all of Assignor’s right, title and interest, if any, as
landlord in and to (i) the leases, licenses and other occupancy agreements
affecting the Premises and all guarantees thereof set forth on Schedule 2
annexed hereto and made a part hereof (collectively, the “Leases”), and (ii) the
security deposits and/or prepaid rents made under the Leases and set forth on
Schedule 3 annexed hereto and made a part hereof (collectively, the “Lease
Deposits”) and all of Assignor’s right, title and interest, if any, as tenant
under that certain Rental Agreement dated December 9, 2004 between Dittmar
Company, as landlord and Georgetown Plaza Associates, as tenant, for premises
known as Apartment 1519, 4001 North 9th Street, Arlington, VA 22203 (the
“Off-Site Rental Agreement”).

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions of the Leases.

 

ASSIGNEE HEREBY ACCEPTS the foregoing assignment, acknowledges receipt of the
Lease Deposits, assumes and agrees to perform all of the obligations of Assignor
under the Leases, accruing from and after the date hereof; and agrees to hold or
apply all of the Lease Deposits in accordance with the terms of the Leases under
which the Lease Deposits were made.

 

Assignee hereby unconditionally and irrevocably waives any and all claims and
causes of action of any nature whatsoever it may now or hereafter have against
Assignor or Assignor’s Affiliates, and hereby unconditionally and irrevocably
fully releases and discharges Assignor and Assignor’s Affiliates from any and
all liability whatsoever which may now or hereafter accrue in favor of Assignee
against Assignor or Assignor’s Affiliates, in connection with or arising out of

 

P-1



--------------------------------------------------------------------------------

the Leases, Lease Deposits and Off-Site Rental Agreement as to matters in
connection therewith that accrue on or after the date hereof.

 

This Assignment and Assumption of Space Leases, Lease Deposits and Off-Site
Rental Agreement is made without any covenant, warranty or representation by, or
recourse against, Assignor or Assignor’s Affiliates of any kind whatsoever,
except as may be expressly set forth in that certain Purchase and Sale Agreement
between Assignor and Assignee dated January __, 2006.

 

IN WITNESS WHEREOF, this Assignment and Assumption of Space Leases, Lease
Deposits and Off-Site Rental Agreement has been executed on the date and year
first above written.

 

ASSIGNOR:

LD Georgetown Plaza Associates LLC

By:

       

Name:

   

Title:

ASSIGNEE:

SHC Washington, L.L.C.

By:

       

Name:

   

Title:

 

P-2



--------------------------------------------------------------------------------

SCHEDULE 1

 

DESCRIPTION OF THE LAND

 

Lots 30 and 31 in the subdivision made by Georgetown Plaza Associates in Square
1195, as per plat recorded in Liber 165 at folio 142 of the Records of the
Office of the Surveyor for the District of Columbia.

 

ALSO, Part of Lot 1 in Square 25 in Holmead’s Addition to Georgetown, now known
as Square 1195, in the City of Washington, also part of Lot 12 in Square 25, in
Deakins, Lee and Casanave’s Addition to Georgetown, now known as Square 1195, in
the City of Washington, described in accordance with a Plat of Computation
recorded in Survey Book 172 at page 72, of the Records of the Office of the
Surveyor of the District of Columbia, as follows:

 

BEGINNING for the same at a point in the Southerly line at Pennsylvania Avenue
Northwest, distant Southeasterly 63.10 feet from the Southeast corner of 29th
Street and Pennsylvania Avenue; and running thence Southeasterly along said line
of Pennsylvania Avenue, 13.34 feet to the center line of the party wall between
premises 2822 and 2820 Pennsylvania Avenue; thence South 00 degrees 15 minutes
West along said center line and a prolongation thereof, 58.96 feet; thence West,
12.50 feet to intersect a South prolongation of the center line of the party
wall between premises 2822 and 2822 1/2 Pennsylvania Avenue; thence North 00
degrees 15 minutes East along said prolongation and said center line of said
party wall 63.67 feet to the place of beginning.

 

NOTE: At the date hereof the above described land is designated on the Records
of the Assessor of the District of Columbia for taxation purposes as Lot 815 in
Square 1195.

 

P-3



--------------------------------------------------------------------------------

SCHEDULE 2

 

LEASES

 

1. Lease dated October 22, 1996 between Georgetown Plaza Associates and Guarisco
Gallery, Ltd.

 

  a) First Amendment to Retail Lease dated December 18, 2002.

 

2. Lease dated March 30, 2005 between Georgetown Plaza Associates and Yannick
Lubiato and Corrine Lubiato.

 

3. Lease dated February 5, 1992 between Georgetown Plaza Associates and George
and Denise Ozturk.

 

  a) First Amendment to Retail Lease dated July 16, 1997.

 

  b) Second Amendment to Retail Lease dated May 19, 2005.

 

4. Lease dated November 6, 1996 between Georgetown Plaza Associates and Pardoe
Real Estate, Inc.

 

  a) Tenant/Owner Agreement - Revision #4 dated October 24, 1997.

 

  b) Letter dated December 15, 1998 notifying Landlord of the sale and transfer
of Pardoe Real Estate, Inc. to NRT, Inc.

 

  c) Letter Agreement dated March 14, 2002 for temporary signage and
notification of name change.

 

  d) Letter dated April 18, 2002 with trade name change from NRT, Inc. to NRT
Mid-Atlantic, Inc. dba Coldwell Banker Residential Brokerage.

 

  e) Trade Name Change Amendment dated July 19, 2002.

 

5. Lease dated April 24, 2001 between Georgetown Plaza Associates and SNH
Designe Corp.

 

6. Lease dated April 24, 2001 between Georgetown Plaza Associates and SNP, Inc.

 

8. Lease dated 2000 between Georgetown Plaza Associates and Kalama Beach
Corporation II, as modified by the revised pages attached to the letter from
tenant to landlord dated March 19, 2001, showing tenant as Kalama Gifts and
Sundries LLC (which has been designated the April 2, 2001 Amendment).

 

P-4



--------------------------------------------------------------------------------

SCHEDULE 3

 

LEASE DEPOSITS

 

Lease dated March 30, 2005 between Georgetown Plaza Associates and Yannick
Lubiato and Corrine Lubiato: Security Deposit of $28,200.00.

 

P-5



--------------------------------------------------------------------------------

EXHIBIT Q

 

Form of Omnibus Assignment of Receivables, Intangibles, Warranties and Licenses

 

ASSIGNMENT OF RECEIVABLES, INTANGIBLES, WARRANTIES, LICENSES, BOOKS, AND PLANS
AND SPECS

 

THIS ASSIGNMENT OF INTANGIBLES, WARRANTIES ,LICENSES, BOOKS, AND PLANS AND SPECS
(this “Assignment”) is made as of                     , 2006, between LD
Georgetown Plaza Associates LLC, a Delaware limited liability company, successor
by conversion to Georgetown Plaza Associates, a New York general partnership,
having an office c/o Louis Dreyfus Property Group, 20 Westport Road, Wilton, CT
06897 (“Assignor”) and SHC Washington, L.L.C., a Delaware limited liability
company, having an office at 77 West Wacker Drive, Suite 4600, Chicago, IL 60601
(“Assignee”).

 

This Assignment is being delivered pursuant to that certain Purchase and Sale
Agreement between Assignor and Assignee dated as of January         , 2006 (as
amended, the “Sale Agreement”). Capitalized terms not otherwise defined herein
shall have their respective meanings as set forth in the Sale Agreement.

 

For and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration paid by Assignee to Assignor, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby conveys, assigns, sells,
grants, transfers, sets over, and delivers to Assignee, its successors and
assigns, all of Assignor’s right, title and interest in and to the Receivables,
Intangibles, Warranties, Licenses, Books, and Plans and Specs.

 

This Assignment is made without representation, warranty (expressed or implied)
or recourse of any kind, except as otherwise expressly set forth in the Sale
Agreement.

 

This Assignment shall be binding upon and shall inure to the benefit of the
Assignee, its successors and assigns.

 

[Remainder of this page left blank intentionally. Signature page follows.]

 

Q-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor does hereby execute and deliver this Assignment as
of the date and year first above written.

 

ASSIGNOR:

LD Georgetown Plaza Associates LLC

By:

       

Name:

   

Title:

 

Q-2



--------------------------------------------------------------------------------

EXHIBIT R

 

Form of Assignment and Assumption of Reservations and Reservation Deposits

 

ASSIGNMENT OF RESERVATIONS AND RESERVATION DEPOSITS

 

THIS ASSIGNMENT OF RESERVATIONS AND RESERVATION DEPOSITS (this “Agreement”) made
and entered into this          day of                 , 2006, between LD
Georgetown Plaza Associates LLC, a Delaware limited liability company, successor
by conversion to Georgetown Plaza Associates, a New York general partnership,
having an address c/o Louis Dreyfus Property Group, 20 Westport Road, Wilton, CT
06897 (“Assignor”) and SHC Washington, L.L.C., a Delaware limited liability
company, having an office at 77 West Wacker Drive, Suite 4600, Chicago, IL 60601
(“Assignee”).

 

W I T N E S S E T H:

 

Assignor, in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby assigns to Assignee all of Assignor’s right, title and interest, in and
to the Reservations and Reservation Deposits in the amount of
$                    , which is the aggregate amount of all Reservation Deposits
held by Assignor. Assignee acknowledges that, simultaneously with the execution
hereof, Assignee has received a credit against the purchase price in the amount
of $                     from Assignor, representing such Reservation Deposits.

 

TO HAVE AND TO HOLD unto Assignee and its successors and assigns to its and
their own use and benefit forever.

 

All capitalized terms not herein defined shall have the meaning ascribed to them
in that certain Purchase and Sale Agreement dated as of January     , 2006, by
and between Assignor and Assignee (the “Sale Agreement”).

 

This Assignment is made by Assignor without representation, warranty or
recourse, expressed or implied, except as otherwise expressly set forth in the
Sale Agreement.

 

(Signature Page Follows)

 

R-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment of
Reservation Deposits as of the date first above written.

 

ASSIGNOR: LD Georgetown Plaza Associates LLC

By:

        Name:     Title: ASSIGNEE: SHC Washington, L.L.C.

By:

        Name:     Title:

 

R-2



--------------------------------------------------------------------------------

EXHIBIT S

 

Form of Assignment and Assumption of Hotel Management Agreement

 

ASSIGNMENT AND ASSUMPTION OF HOTEL MANAGEMENT AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF HOTEL MANAGEMENT AGREEMENT (this
“Assignment”), dated as of                              , 2006 (the “Effective
Date”) by and among LD Georgetown Plaza Associates LLC, a Delaware limited
liability company, successor by conversion to Georgetown Plaza Associates, a New
York general partnership, having an address c/o Louis Dreyfus Property Group, 20
Westport Road, Wilton, CT 06897 (“Assignor”), SHC Washington, L.L.C., a Delaware
limited liability company, having an address at 77 West Wacker Drive, Suite
4600, Chicago, IL 60601 (“Assignee”), and Four Seasons Hotels Limited, a
corporation amalgamated under the laws of the Province of Ontario, Canada (“Four
Seasons”)

 

W I T N E S S E T H:

 

WHEREAS, by Purchase and Sale Agreement dated as of January __, 2006, by and
between Assignor and Assignee (the “Sale Agreement”), Assignee has agreed to
purchase from Assignor, and Assignor has agreed to sell to Assignee, certain
property comprising the Four Seasons Hotel, Washington, D.C. and located at
Street Nos. 2800, 2810 and 2822 Pennsylvania Avenue, Washington, D.C., and more
particularly described in the Sale Agreement (the “Property”); and

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Hotel Management Agreement described on Schedule 1
annexed hereto (the “Hotel Management Agreement”) from and after the Effective
Date, and Assignee desires to accept such assignment and assume the obligations
of Assignor thereunder from and after the Effective Date.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Assignor hereby assigns, sets over and transfers unto Assignee to have and to
hold from and after the Effective Date all of the right, title and interest of
Assignor in, to and under the Hotel Management Agreement, and Assignee hereby
accepts the within assignment and assumes and agrees with Assignor and Four
Seasons (a) to perform and comply with and to be bound by all the terms,
covenants, agreements, provisions and conditions of the Hotel Management
Agreement on the part of Assignor thereunder accruing on and after the Effective
Date, in the same manner and with the same force and effect as if Assignee had
originally executed the Hotel Management Agreement and (b) that the Hotel
Management Agreement shall continue in full force and effect.

 

2. Assignee hereby unconditionally, absolutely and irrevocably agrees to
indemnify and hold Assignor harmless of, from and against any and all costs,
claims, obligations, damages, penalties, causes of action, losses, injuries,
liabilities and expenses,

 

S-1



--------------------------------------------------------------------------------

including, without limitation, reasonable attorneys’ fees, accruing under the
Hotel Management Agreement on and after the Effective Date.

 

3. Assignee hereby represents and warrants to Four Seasons that:

 

(a) it is the legal and beneficial owner of the Hotel effective on the Effective
Date;

 

(b) it is not a competitor of Four Seasons; and

 

(c) it is not of ill repute or in any other manner a person, firm or corporation
with whom or with which the average prudent businessman would not wish to
associate in a commercial venture.

 

4. This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5. This Assignment shall be governed and construed and enforced in accordance
with the laws of the State of New York.

 

6. This Assignment may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts taken together shall constitute
one and the same agreement.

 

7. Four Seasons acknowledges that the form and substance of this Assignment
satisfies the requirements of Section 15.01(a) of the Hotel Management
Agreement.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Assignment as of the
day and year first hereinabove written.

 

ASSIGNOR: LD GEORGETOWN PLAZA ASSOCIATES LLC

By:

       

Name:

   

Title:

ASSIGNEE: SHC WASHINGTON, L.L.C.

By:

       

Name:

   

Title:

FOUR SEASONS: FOUR SEASONS HOTELS LIMITED

By:

       

Name:

   

Title:

By:

       

Name:

   

Title:

 

S-3



--------------------------------------------------------------------------------

Schedule 1

 

Hotel Management Agreement

 

S-4



--------------------------------------------------------------------------------

EXHIBIT T

 

Form of License Agreement for Art Work

 

ART WORK LICENSE

 

License Agreement (this “Agreement”) dated as of February 28, 2006, is between
William Louis-Dreyfus (“Licensor”) and DTRS Washington, L.L.C., a Delaware
limited liability company (“Licensee”).

 

RECITALS

 

  A. As of the date hereof, Licensee has acquired a leasehold interest in real
property in Washington, D.C. on which is located a hotel, managed by Four
Seasons Hotels Limited under contract with Licensee, and other improvements
(collectively, the “Hotel”). The Hotel is a luxury hotel that wishes to display
original and distinctive works of art on its premises to attract sophisticated
clientele and benefit its business.

 

  B. Licensor maintains a collection of artworks (as owner or, in some cases, as
agent for an undisclosed principal), some of which have been displayed in the
Hotel pursuant to an arrangement between Licensor and the former owner of the
Hotel. Licensor has derived tangible and intangible benefits from this display
arrangement, including, but not limited to, exposure of the Hotel’s clientele to
the artwork and the potential increase in the value of the collection related to
such display.

 

  C. This Agreement reflects the wishes of Licensor and Licensee to set forth
the terms on which Licensor’s artworks will continue to be displayed in the
Hotel.

 

AGREEMENTS

 

1. Art Objects.

 

  (a) Works of art covered by this Agreement (each an “Object” and,
collectively, the “Objects”) are the works of art in Licensor’s collection that
Licensor has caused or will cause to be delivered to the Hotel for display,
excepting only those that have been removed as provided herein from the Hotel’s
premises by Licensor or with Licensor’s consent other than for temporary storage
during Hotel renovations.

 

  (b) As of the date of this Agreement, the Objects are the items set forth on
the “Schedule of Art Objects” attached to and hereby made a part of this
Agreement.

 

  (c) Licensor may cause the Schedule of Art Objects to be amended from time to
time to remove or add one or more Objects as works of art are removed from or
delivered to the Hotel’s premises by Licensor as provided herein. Such revised
Schedule of Art Objects, when dated and signed by Licensor and Licensee, will
replace the Schedule of Art Objects then in effect and constitute a part of this
Agreement.

 

T-1



--------------------------------------------------------------------------------

  (d) The failure to so amend the Schedule of Art Objects will not (i) preclude
an Object from being covered under this Agreement or (ii) cause a work of art
that has been removed as provided herein from the Hotel’s premises by Licensor
or with Licensor’s consent to be deemed an Object.

 

2. License.

 

  (a) Licensor grants to Licensee the right to display the Objects in their
current (or other mutually agreed) locations in the Hotel, subject to the terms
of this Agreement, including without limitation Licensor’s removal rights as
provided herein.

 

  (b) Licensee acknowledges and agrees that Licensee does not have and will not
obtain any other rights or interests in respect of any of the Objects (and
hereby waives any and all such other rights and interests that it may have),
including, without limitation, ownership of any Object, title to any Object,
intellectual property rights in any Object, or interest in the value of any
Object.

 

  (c) Licensor shall not be obligated to make available any minimum number of
Objects to Licensee, subject to Section 5(a), or to include any particular
work(s) of art among the Objects Licensor makes available to Licensee.

 

  (d) Licensee shall not be obligated to display any Object(s) or any particular
Object.

 

3. Payment.

 

In consideration of the license granted under Section 2 above, Licensee will pay
Licensor an annual amount of $50,000, payable quarterly in arrears . (The first
such quarterly payment will be made on or promptly following March 31, 2006 and
shall be prorated to cover the period commencing on the date hereof.) At
Licensor’s request, but not more frequently than annually, the amount of such
annual payment will be increased by the amount of the increase, if any, in the
cost to Licensor of insuring the Objects, not to exceed 5% of the then current
annual payment.

 

4. Licensee’s Duties and Obligations.

 

  (a) Licensee acknowledges that each of the Objects is a unique work of art of
material value and that, subject to Licensor’s rights under this Agreement,
Licensee will be in exclusive possession and control of the Objects at all
times. Accordingly, Licensee will:

 

  (i) Cause all of its employees and contractors to use a high degree of care in
handling the Objects, which shall in any event be at least the same degree of
care and diligence persons of ordinary prudence would use in handling their own
similar property;

 

  (ii)

Not move any Object or permit any Object to be moved from its location (other
than to protect the Object in case of danger or emergency or to protect the
Object in case of renovations or construction) without Licensor’s consent, which
consent

 

T-2



--------------------------------------------------------------------------------

 

will not be unreasonably withheld, provided that if such removal is to protect
the Object in case of renovation or construction, Licensee will provide Licensor
reasonable notice and opportunity to have the Object moved by Licensor;

 

  (iii) Notify Licensor promptly if Licensee has actual knowledge that damage to
any Object has occurred or is reasonably likely;

 

  (iv) Cause the Objects to be dusted on a routine basis in accordance with
reasonable instructions, if any, provided by Licensor, and not provide or permit
others to provide any other cleaning or maintenance of any Object, except in
accordance with instructions from Licensor.

 

Licensee will permit Licensor and Licensor’s agents or contractors to have
access to the Objects at all reasonable times to inspect, clean and maintain
them and to remove them temporarily for cleaning or maintenance.

 

  (b) Licensee will cooperate with Licensor for the purpose of protecting the
interest of Licensor in the Objects (or the interest of the undisclosed
principal for whom Licensor is acting as agent in respect of certain Objects),
including without limitation by:

 

  (i) Not representing to anyone that Licensee owns or has an ownership or
security interest in any Object;

 

  (ii) Not causing or consenting to, or knowingly permitting, any lien or other
encumbrance to be placed on any Object;

 

  (iii) Executing amended Schedules of Art Objects as contemplated by Section
l(c) above; and

 

  (iv) Executing Uniform Commercial Code financing statements if and as
requested by Licensor. Licensee authorizes Licensor to file (A) this Agreement
in the real estate records of the City of Washington D.C. and (B) financing
statements, precautionary or otherwise, disclosing Licensor’s interest in the
Objects, without Licensee’s signature, as Licensee’s attorney-in-fact.

 

  (c) Licensee represents that, prior to the date of this Agreement, Licensee
has (i) not represented to anyone that it owns (or will acquire) or has (or will
acquire) an ownership or security interest in any Object, and (ii) not caused or
consented to, nor knowingly permitted, any lien or other encumbrance to be
placed on any Object.

 

  (d) To the extent this Agreement, including Section 5 below, permits Licensor
to remove any or all of the Objects, Licensee will cooperate with Licensor’s
removal, including without limitation by permitting Licensor and Licensor’s
agents or contractors to have access to the Objects at all reasonable times to
remove them.

 

T-3



--------------------------------------------------------------------------------

  (e) Licensee will pay or reimburse Licensor for all personal property, use and
other similar taxes, impositions and charges that may be imposed upon or in
connection with, or assessed against, the Objects in connection with their
ownership, delivery to or display in the Hotel or against this Agreement
(collectively, “Personal Property Taxes”), provided Licensee will not be
responsible for more than $50,000 of any such Personal Property Taxes due during
each twelve month period during the term hereof commencing on the date hereof
(“License Year”), such amount to be prorated for any partial License Year, it
being agreed that Licensor will be responsible for the Personal Property Taxes
in excess of such amount in any Lease Year. If the amount of Personal Property
Taxes exceeds $50,000 for any License Year, Licensor may notify Licensee that it
elects to terminate this Agreement, and unless Licensee notifies Licensor within
10 business days after Licensor’s notice that it will pay such excess for such
License Year , this Agreement shall terminate 90 days after the effective date
of Licensor’s notice. In the event of such termination the Objects shall be
removed subject to the terms hereof that govern removal at the end of the term
of this Agreement.

 

  (f) As to Objects Licensee requires Licensor to remove before the end of the
term pursuant to Section 5(b)hereof (unless Licensee requests that all Objects
be removed), Licensee will pay or reimburse Licensor for reasonable
out-of-pocket packing, shipping, installation and removal costs incurred by
Licensor in connection with their return to Licensor.

 

5. Licensor’s Rights and Obligations.

 

  (a) Licensor may remove from the Hotel any Object(s) it wishes to have removed
at a mutually convenient time but in no event longer than 90 days from the date
Licensor provides Licensee with notice of such removal, provided Licensor shall
(unless such removal is a temporary removal of such Object(s) in connection with
a loan thereof to a museum for temporary display) concurrently provide
substitute Object(s) of appropriate size for the location of the Object(s) being
removed and of a quality consistent with the overall collection maintained by
Licensor. Upon the death of Licensor, and for the duration of this Agreement
after that event, such notice period shall be reduced to 60 days.

 

  (b) Licensor shall, subject to Licensee’s obligation pursuant to Section 4(f),
remove from the Hotel any or all Object(s) Licensee wishes to have removed
within 90 days after Licensor receives a notice from Licensee requesting that
removal, unless Licensee requests that all or substantially all Objects be
removed, in which case they shall be removed within 6 months of such notice, and
in the case of removal pursuant to this Section 5(b) Licensor shall have no
obligation to replace such Objects. If greater than 25 % of the Objects in the
aggregate are removed, the payments to be made pursuant to Sections 3 and 4(e)
shall be proportionately reduced based upon the number of Objects remaining
compared to the number of Object(s) included on the Schedule of Art Objects
attached hereto.

 

T-4



--------------------------------------------------------------------------------

  (c) The physical installation, relocation or removal of any Object(s) as
provided herein, whether at Licensor’s or Licensee’s request, will be made only
by Licensor’s representatives unless Licensor otherwise consents in writing.

 

  (d) Except as to specific expenses expressly imposed on Licensor in other
sections of this Agreement, Licensor will not be liable to Licensee on account
of the Objects, the installation, relocation or removal of any Object, or any
other condition or circumstance relating to the Objects or this Agreement,
including, without limitation, for damages resulting from loss of business
profits, business interruption, or any incidental damages or other economic
consequential damages, excepting only the cost of repairing physical damage to
the Hotel that would not have occurred but for the negligence of Licensor or its
representatives in installing, relocating or removing an Object.

 

  (e) Licensor may, but shall not be obligated to, place a label on or next to
each Object displayed in the Hotel identifying some or all of (i) the Object’s
title, dimensions and media, (ii) the name and nationality of the artist who
created it, (iii) the artist’s dates of birth and/or death, (iv) the date the
Object was created, and (v) information regarding ownership of the Object. Any
such label shall be in a form and location and of a quality approved by Licensee
(or by the manager of the Hotel on behalf of Licensee), it being agreed that
such approval shall not be unreasonably withheld and that the form, location and
quality of labels currently in use are approved for this purpose.

 

  (f) All rights and duties accorded to Licensor in this Agreement may be
exercised or performed by Licensor’s agents and contractors appointed by
Licensor from time to time. Licensor shall take all reasonable actions to ensure
that any such agents and contractors cooperate with Licensee to minimize any
inconvenience to the Hotel’s clientele.

 

6. Insurance; Risk of Loss.

 

Licensor will cause the Objects to be insured at Licensor’s expense for such
risks and in such amounts as he deems to be appropriate. As between Licensor and
Licensee, Licensor will have the risk of loss, destruction, theft, damage, and
vandalism, to or of the Objects, and Licensee will not be liable to Licensor for
loss, destruction, theft, damage, and vandalism, to or of any Object, except if
and to the extent that the loss, destruction, theft, damage or vandalism occurs
in connection with a breach by Licensee of its obligations under this Agreement.
Licensee shall not be named as an additional insured under any insurance policy
(or policies) taken out by Licensor under which the Objects may be covered.

 

7. Schedule.

 

Licensor represents that the Schedule of Art Objects includes all of the Objects
as of the date of this Agreement.

 

T-5



--------------------------------------------------------------------------------

8. Non-assignment.

 

Licensee shall not assign or sublicense any of its rights under this Agreement
except to an affiliate. Any other attempted assignment or sublicense by Licensee
shall be void and ineffective. Licensor may assign all or any part of Licensor’s
rights and obligations under this Agreement. Subject to the foregoing,
Licensor’s and Licensee’s obligations and rights under this Agreement shall be
binding upon and inure to the benefit of their permitted successors and assigns,
and to any trustees, administrators and/or executors of Licensor’s estate.

 

9. Sale of Hotel; Disclosure.

 

In the event of (a) the sale by Licensee of any interest in any part of the
Hotel or (b) the transfer of voting control of Licensee to a person who does not
hold that control on the date of this Agreement, or is not an affiliate of such
controlling party, Licensee shall provide Licensor such reasonable advance
notice of such transaction as may be necessary for Licensor to take any actions
Licensor deems necessary or advisable, in Licensor’s sole discretion, to protect
the Objects and his interest in the Objects, subject to the terms of this
Agreement, including without limitation the termination of this Agreement as
provided in Section 14(D). Such notice shall be delivered reasonably promptly,
and in no event shall such notice be delivered less than 30 days prior to the
closing of such sale. Prior to such sale or transfer, Licensee shall disclose to
the purchaser or transferee that the Objects are owned by an individual who is
not a party to the transaction and not by Licensee. Licensee shall not, without
the prior consent of Licensor, identify such individual as Licensor or otherwise
disclose to any such purchaser that Licensor is the owner of any Object, except
in connection with a permitted assignment of this Agreement and to Licensee’s
representatives, and except as may be required by law.

 

10. Notices.

 

All notices and communications given by either party under this Agreement must
be written and personally delivered or sent by U.S. mail, with return receipt
requested or by nationally recognized courier service or by facsimile addressed,
if to:

 

Licensor, to:

 

William Louis-Dreyfus

c/o Louis Dreyfus Holding Company Inc.

200 Park Avenue, 33rd Floor

New York, NY 10166-3399

Facsimile Number: (212) 818-9373

 

T-6



--------------------------------------------------------------------------------

With a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022

Attention: Patrick Fenn, Esq.

Facsimile Number: (212) 872-1002

 

Licensee, to:

 

DTRS Washington, L.L.C.

77 West Wacker Drive, Suite 4600

Chicago, IL 60601

Attention: General Counsel

Facsimile Number: (312) 658-5799

 

with a copy to:

 

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, IL 60603

Attn: Phillip Gordon, Esq.

Facsimile Number: (312) 324-9400

 

11. Choice of Law; Forum.

 

This Agreement will be governed by the laws of the State of New York without
giving effect to any principles relating to conflict of laws, and each of
Licensee and Licensor submits to the jurisdiction of the State and the Federal
courts in New York for the resolution of all disputes relating to this
Agreement.

 

12. Entire Agreement.

 

This Agreement contains the entire agreement between Licensee and Licensor
regarding the subject matter hereof and may be amended only by a writing signed
by both Licensee and Licensor.

 

13. Cooperation.

 

Each party shall reasonably cooperate with, and take such action as may be
reasonably requested by the other party in order to carry out the provisions and
purposes of this Agreement, and the transactions contemplated hereunder,
including, without limitation, protecting Licensor’s property interest in the
Objects. Without limiting the generality of the foregoing, Licensee agrees that
(i) it will make reasonable efforts to obtain, without cost to it, the
acknowledgement of this Agreement as provided on the signature page hereof by
Four Seasons Hotels Limited (provided that the obtaining of such acknowledgment
shall not be a condition to the effectiveness of this

 

T-7



--------------------------------------------------------------------------------

Agreement), and (ii) if the management of the Hotel changes during the course of
this Agreement, Licensee will request that any and all subsequent management
entities execute substantially similar acknowledgements and agreements or such
other agreements as may be reasonably necessary to protect Licensor’s interest
in the Objects.

 

14. Termination.

 

This Agreement shall continue through March 31, 2010, and for annual 12 month
periods thereafter unless either Licensor or Licensee gives the other not less
than 6 months advance notice prior to the end of the then current term that it
elects not to renew this Agreement. This Agreement may be terminated as of an
earlier date (A) by Licensor following the breach of this Agreement by Licensee
if such breach is not cured, or commenced to be cured and thereafter diligent
efforts taken to complete such cure, within thirty (30) days after notice of
breach from Licensor specifying the breach, (B) by Licensee if it elects for all
of the Objects to be removed pursuant to Section 5(b) or by Licensor as provided
in Section 4(e), (C) by Licensor on six months notice following the replacement
of Four Seasons Hotels Limited with any other person as manager of the Hotel
that is not of equal standing, (D) upon the closing of a sale or transfer as
contemplated by Section 9 if Licensor does not consent to the assignment of this
Agreement to the purchaser, or (E) by Licensor upon not less than one year’s
notice following the death of William Louis-Dreyfus (if Licensor is then such
individual, or any trustee, executor or administrator of his estate, or any
trust, partnership or similar entity established for the benefit of one or more
members of his family to which this Agreement had been assigned by Licensor
during his lifetime). In the event of any termination under this Section,
Licensee shall pay to Licensor a pro rata portion of the payment provided in
Section 3 above relating to the period preceding the date of such termination.
Notwithstanding the foregoing, this Agreement will not terminate until all the
Objects have been removed from the Hotel and are in the custody and control of
Licensor or an agent or contractor Licensor may designate to receive such
Objects in the event of a termination under this Section. The provisions of this
Agreement which by their nature should survive (including Sections 2(b), 4(f),
5(c) and (d), 13 and 16 hereof) shall survive any termination of this Agreement.

 

15. Licensor’s Representations and Disclaimer.

 

Licensor represents that Licensor has the power and authority to enter into this
Agreement and to grant the license granted hereunder with respect to the
Objects. Licensor makes no, and Licensor hereby disclaims any and all, other
representations or warranties regarding the Objects, express or implied,
including without limitation representations or warranties regarding ownership
of the Objects, excepting only the express representation contained in Section 7
hereof.

 

16. Licensor’s Right of First Offer.

 

In the event Licensee determines, in its sole discretion, to permanently remove
(it being understood that this would not apply to a temporary removal in
connection with construction or renovation work) the two-part sculpture by
Raymond Mason that is affixed to the exterior of the Hotel in the courtyard
prior to March 31, 2010, Licensor shall have the right of first offer to
purchase such sculpture within 60 days after notice to Licensor by Licensee of
its election to remove the sculpture, which notice shall include the price as
which it is offering to sell such sculpture, in which case Licensor if it
purchases shall comply at its expense with all legal requirements in connection
with such removal.

 

[NO FURTHER TEXT ON THIS PAGE]

 

T-8



--------------------------------------------------------------------------------

Agreed,

 

       

DTRS WASHINGTON, L.L.C.

        By:    

William Louis Dreyfus

     

Name:

               

Title:

   

 

Four Seasons Hotels Limited acknowledges receiving a copy of this Agreement
along with the attached Schedule of Art Objects and makes the representations in
Section 4(c) as if it were Licensee. Four Seasons Hotels Limited agrees to
cooperate with Licensee and Licensor in carrying out the purposes of this
Agreement and, in particular, to comply with Sections 4(a), 4(b)(i), 4(b)(ii),
4(d) and 5(c) as if it were Licensee.

 

FOUR SEASONS HOTELS LIMITED

        By:          

Date: February 28, 2006

   

Name:

               

Title:

            By:          

Date: February 28, 2006

   

Name:

               

Title:

           

 

T-9



--------------------------------------------------------------------------------

Schedule of Art Objects

 

The following schedule identifies and describes the Art Objects and the
locations of each within the Hotel as of February 28, 2006.

 

[ATTACHED]

 

T-10



--------------------------------------------------------------------------------

EXHIBIT U

 

Due Diligence Materials

 

U-1



--------------------------------------------------------------------------------

EXHIBIT V

 

Form of Assignment of Deed of Trust Evidencing General Manager’s Mortgage Loan

 

ASSIGNMENT OF DEED OF TRUST

 

by

 

LD GEORGETOWN PLAZA ASSOCIATES LLC, a Delaware limited liability company,

having an address c/o

Louis Dreyfus Property Group

20 Westport Road

Wilton, CT 06897

(“Assignor”)

 

to

 

SHC WASHINGTON, L.L.C., a Delaware limited liability company,

having an address at

77 West Wacker Drive, Suite 4600

Chicago, IL 60601

(“Assignee”)

 

Dated:

as of                          , 2006

 

Premises:

11621 Luvie Court

Montgomery County,

Potomac, Maryland, 20854

  

Record and Return to:

________________________

________________________

________________________

Attn: ________________________

Re: ________________________

 

V-1



--------------------------------------------------------------------------------

ASSIGNMENT OF DEED OF TRUST

 

KNOW that LD GEORGETOWN PLAZA ASSOCIATES LLC, a Delaware limited liability
company, successor by conversion to Georgetown Plaza Associates, a New York
general partnership, having an address c/o Louis Dreyfus Property Group, 20
Westport Road, Wilton, CT 06897 (the “Assignor”), in consideration of $10.00 and
other good and valuable consideration the receipt and sufficiency is recognized
hereby, paid by SHC WASHINGTON, L.L.C., a Delaware limited liability company,
having an office at 77 West Wacker Drive, Suite 4600, Chicago, IL 60601 (the
“Assignee”), hereby assigns, grants, sells and transfers to, and the Assignee’s
successors, transferees and assigns forever, all of the right, title and
interest of the Assignor in and to the security instrument (the “Instrument”)
listed on Schedule 1 to this Assignment attached hereto and made a part hereof
by this reference.

 

Together with the note(s) or other obligations described in such Instrument and
all obligations secured by the Instruments now or in the future.

 

The foregoing assignment of Instrument, note(s) and other obligations is made by
Assignor without recourse and without representations or warranties of any kind
or nature, whether express or implied.

 

This Assignment of Security Instrument is not subject to the provisions of
Section 275 of the Real Property Law as it is an assignment in the secondary
market.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

V-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has duly executed this Assignment as of this
             day of             , 2006.

 

LD GEORGETOWN PLAZA ASSOCIATES LLC By:         Name:     Title:

 

STATE OF    )      :ss. COUNTY OF    )

 

BE IT REMEMBERED, that on this              day of                         ,
2006 before me, the subscriber, personally appeared                         ,
who, being by me duly sworn on his/her oath, does make proof to my satisfaction
that (s)he is the                      of LD Georgetown Plaza Associates LLC, a
Delaware limited liability company, the company named in the within instrument;
that the execution as well as the making of the within instrument by
                     has been duly authorized by the members of said company;
that (s)he signed and delivered the said instrument as such                     
aforesaid; that the within instrument was signed and delivered by him/her as and
for his/her voluntary act and deed and as and for the voluntary act and deed of
LD Georgetown Plaza Associates LLC.

 

 

Notary Public

My commission expires on                                          .

 

V-3



--------------------------------------------------------------------------------

Schedule 1

 

Schedule of Instrument

 

Deed of Trust, dated December 16, 1999 by Christopher B. Hunsberger and Amy L.
Hunsberger in favor of Georgetown Plaza Associates, dba Four Seasons Hotel,
Washington (predecessor-in-interest to LD Georgetown Plaza Associates LLC, a
Delaware limited liability company) and recorded in the land records of
Montgomery County, Maryland on December 20, 1999 in Liber 17756 at folio 699.

 

V-4



--------------------------------------------------------------------------------

EXHIBIT W

 

Engineering Staff

 

1. G. Bartone;

 

2. M. Harpold;

 

3. J. Likos;

 

4. L. McGrane;

 

5. S. Mehta; and

 

6. T. Villegas.

 

W-1



--------------------------------------------------------------------------------

EXHIBIT X

 

Close-Out Work

 

X-1



--------------------------------------------------------------------------------

EXHIBIT Y

 

West Wing Exterior Work

 

Y-1



--------------------------------------------------------------------------------

EXHIBIT Z

 

HVAC Work

 

Z-1